                                                                                               Entered on Docket
                                                                                               July 22, 2019
                                                                                               EDWARD J. EMMONS, CLERK
                                                                                               U.S. BANKRUPTCY COURT
                                                                                               NORTHERN DISTRICT OF CALIFORNIA



                                             1                                             Signed and Filed: July 20, 2019

                                             2
                                             3
                                                                                           ________________________________________
                                             4                                             DENNIS MONTALI
                                                                                           U.S. Bankruptcy Judge
                                             5
                                             6
                                             7
                                             8                          UNITED STATES BANKRUPTCY COURT
                                             9                          NORTHERN DISTRICT OF CALIFORNIA
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                                   In re:                                             Case No. 17-30501
                                            12
                                            13     BRUGNARA PROPERTIES VI                             Ch. 7

                                            14                        Debtor.
                                            15
                                            16     BRUGNARA PROPERTIES VI                             A.P. No. 17-3071

                                            17                         Plaintiff,
                                            18     v.
                                            19
                                                   INTERNAL REVENUE SERVICE, et al
                                            20
                                                                       Defendants.
                                            21
                                            22
                                                        MEMORANDUM DECISION ON MOTIONS FOR SUMMARY JUDGMENT
                                            23
                                            24          Plaintiff and Debtor Brugnara Properties VI (“Debtor”) filed a motion for summary
                                            25   judgment in the above-captioned adversary proceeding. The Internal Revenue Service (“IRS”)
                                            26   and the California Franchise Tax Board (“FTB,” and together, the “Taxing Authorities”) filed
                                            27   competing motions for summary judgment. The matters came on for argument on April 25,
                                            28   2019, and thereafter were submitted. As explained below, Debtor’s motion for summary


                                                                                                -1-
                                             Case: 17-03071      Doc# 91     Filed: 07/20/19     Entered: 07/22/19 11:58:45      Page 1 of 58
                                             1   judgment is DENIED, and the Taxing Authorities’ motions for summary judgment are
                                             2   GRANTED on two alternate theories: alter ego and nominee.
                                             3
                                             4   I. INTRODUCTION
                                             5   Procedural Background
                                             6          This bankruptcy case originated as a chapter 11 and was converted to chapter 7 on April
                                             7   3, 2018. While in chapter 11, Debtor acted as debtor in possession until Janina M. Hoskins was
                                             8   appointed chapter 11 trustee. Following conversion, Ms. Hoskins was again appointed trustee.
                                             9   Debtor filed this adversary proceeding on October 23, 2017, seeking a determination that the
                                            10   Taxing Authorities do not have valid nominee liens on Debtor’s property located on Sea Cliff
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   Avenue in San Francisco, California (“Sea Cliff”).
                                            12          The court relies principally on evidence jointly submitted by the Taxing Authorities.
                                            13   The facts below are not materially disputed and are corroborated by supporting documentation.
                                            14   Debtor has proffered little to no admissible evidence to rebut them or raise any material
                                            15   disputes as to their veracity. Consequently, the Joint Statement of Facts (dkt. 68) is
                                            16   incorporated into this decision and attached as Exhibit A. 1
                                            17          In summary, Debtor was created in April 2000, with Luke 2 Brugnara (“Luke”) as its
                                            18   sole officer, director, and shareholder. In July 2002, one of his entities, Brugnara Properties V,
                                            19   purchased Sea Cliff from a third party. In October 2002, Brugnara Properties V transferred Sea
                                            20   Cliff to Debtor, which holds title to this date. Luke and his family moved in to Sea Cliff shortly
                                            21   after it was acquired and continue to live there. In January 2010, Debtor elected Luke’s wife,
                                            22   Katherine (“Kay” together with Luke, the “Brugnaras”) as President. For the past two decades,
                                            23   Luke and Kay have incurred significant tax debts: together, they owe over $6.4 million to the
                                            24   FTB and over $1.8 million to the IRS (Joint Statement of Facts, ¶ ¶ 3-17).
                                            25
                                            26
                                                 1
                                            27     Debtor contests some of these facts, and the court has bolded all contested facts in Exhibit A.
                                                 The court has confined its analysis to the facts that were not contested, which therefore are not
                                            28   bolded.
                                                 2
                                                   The court has included Debtors’ principals’ first names to avoid confusion because they share
                                                 the same last name. No disrespect is intended.
                                                                                                  -2-
                                             Case: 17-03071       Doc# 91     Filed: 07/20/19     Entered: 07/22/19 11:58:45        Page 2 of 58
                                             1          The Taxing Authorities asserted nominee liens for these debts against Sea Cliff, so Luke
                                             2   and Kay, through Debtor, commenced this adversary proceeding to seek a determination that
                                             3   these liens are not valid. The Taxing Authorities now seek summary judgment, claiming that
                                             4   the both alter ego and nominee theories apply in their favor.
                                             5   Legal Standard
                                             6          Federal Rule of Civil Procedure 56, made applicable through Federal Rule of
                                             7   Bankruptcy Procedure 7056, states that summary judgment shall be granted if the movant
                                             8   shows that there is no genuine dispute as to any material fact and the movant is entitled to
                                             9   judgment as a matter of law. A fact is material if it might affect the outcome of a proceeding
                                            10   under the governing substantive law. In a motion for summary judgment, the moving party
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   bears the initial burden of persuasion in demonstrating that no issues of material fact exist.
                                            12   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254 (1986). A genuine issue of material fact
                                            13   exists when the trier of fact could reasonably find for the non-moving party. Id. at 248. The
                                            14   court may consider pleadings, depositions, answers to interrogatories and any affidavits.
                                            15   Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). In determining whether the movant has met
                                            16   its burden, the court should consider all reasonable inferences in a light most favorable to the
                                            17   non-movant. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).
                                            18   Requests for Judicial Notice
                                            19          The Taxing Authorities jointly requested the court take judicial notice of certain items
                                            20   (dkt. 69-2). The items consist of documents recorded with the San Francisco Office of the
                                            21   Assessor-Recorder and are publicly available. The court grants this request pursuant to Federal
                                            22   Rule of Evidence 201.
                                            23          Debtor also submitted a request for judicial notice (dkt. 26) requesting judicial notice of
                                            24   two items. The items can be accurately and readily determined from sources whose accuracy
                                            25   cannot reasonably be questioned. The court grants this request pursuant to Federal Rule of
                                            26   Evidence 201.
                                            27
                                            28


                                                                                                 -3-
                                             Case: 17-03071       Doc# 91     Filed: 07/20/19     Entered: 07/22/19 11:58:45         Page 3 of 58
                                             1   II. ANALYSIS
                                             2   Debtor’s Motion for Summary Judgment
                                             3          Debtor’s motion for summary judgment seeks to establish that nominee and alter ego
                                             4   theories are not available to the Taxing Authorities. Any arguments regarding the applicability
                                             5   of either theory are dealt with below. There is little evidence to support the motion. The only
                                             6   evidence submitted by Debtor are two declarations in opposition to the Taxing Authorities’
                                             7   motions. The declaration submitted on Luke’s behalf is inadmissible as he did not sign it. See
                                             8   28 U.S.C. § 1746. Kay’s declaration (dkt. 81) is dealt with in the analysis below. As Debtor
                                             9   has not met its burden, the motion is denied.
                                            10   Taxing Authorities’ Motions for Summary Judgment
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   Alter Ego Theory
                                            12          The Taxing Authorities assert that they should be allowed to enforce their liens against
                                            13   Sea Cliff using an alter ego theory. The FTB seeks to satisfy its claim of $6.4 million against
                                            14   Luke and Kay, and the IRS seeks to satisfy its claim of $1.8 million.
                                            15          An alter ego is an entity lacking economic substance, essentially acting as the other self
                                            16   of an individual or entity. United States v. Scherping, 187 F.3d 796, 803, 804 (8th Cir. 1999).
                                            17   In California, the conclusion that one is the alter ego of another may permit a remedy known as
                                            18   piercing the corporate veil, by which an individual is held liable for the acts of a corporation
                                            19   and requires (1) such unity of interest and ownership that the separate personalities of the
                                            20   corporation and individual do not exist and (2) an inequitable result will follow if the acts are
                                            21   treated as those of the corporation alone. RRX Indus., Inc. v. Lab-Con, Inc., 772 F.2d 543, 545
                                            22   (9th Cir. 1985) (citing Automotriz Del Golfo De California S.A. De C.V. v. Resnick, 47 Cal.2d
                                            23   792, 796, 306 P.2d 1, 3 (1957)). Reverse veil piercing, where a corporation may be held liable
                                            24   for the acts of an insider individual, is applicable in California under certain circumstances. See
                                            25   Taylor v. Newton, 117 Cal.App.2d 752, 758–60 (1953). A variant of this, known as “outside”
                                            26   reverse veil piercing, occurs when a third party (an ‘outsider’) attempts to reach corporate assets
                                            27   to satisfy claims against an individual shareholder. See Postal Instant Press, Inc. v. Kaswa
                                            28   Corp., 162 Cal. App. 4th 1510, 1518 (2008) (hereafter “Postal”).


                                                                                                 -4-
                                             Case: 17-03071       Doc# 91      Filed: 07/20/19     Entered: 07/22/19 11:58:45        Page 4 of 58
                                             1           The Taxing Authorities and Debtor agree that Postal is determinative of whether a
                                             2   finding of alter ego could be available here. In Postal, the California Court of Appeal
                                             3   determined that this theory was not available to a third-party creditor attempting to reach
                                             4   corporate assets in order to satisfy its debt against an individual shareholder. Postal, 162 Cal.
                                             5   App. 4th at 1523-24. The court excepted federal tax cases from its decision, stating in a
                                             6   footnote that “[m]any courts have permitted the United States to use a reverse piercing theory to
                                             7   recover a taxpayer's delinquent tax liability from the taxpayer's alter ego business entity . . . .
                                             8   These cases recognize that ‘reverse piercing is a well-established theory in the federal tax
                                             9   realm” that advances the policies of “avoiding fraud and collecting delinquent federal taxes.’”
                                            10   Id. at 1521 n. 3 (citing Scherping, 187 F.3d at 803, 804). Among the cases cited in the footnote
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   is Brownfield Inv. Corp., N.V. v. U.S., 28 F.2d 105 (9th Cir. 1994). There, the court permitted
                                            12   reverse veil piercing to impose tax liabilities (citing Towe Antique Ford Foundation v. IRS, 999
                                            13   F.2d 1387, 1390). Brownfield Inv. Corp., 28 F.2d at 105. Other federal courts in California
                                            14   have held that reverse veil piercing is permitted for federal taxing authorities. See Prompt
                                            15   Staffing, Inc. v. United States., 321 F.Supp.3d 1157, 1178 (C.D. Cal. 2018) (holding that reverse
                                            16   veil piercing is permissible and specifically stating that Postal permitted the use of reverse veil
                                            17   piercing in federal tax lien cases); see also United States v. Boyce, 148 F.Supp.2d 1069, 1094
                                            18   (S.D. Cal. 2001), amended (Apr. 27, 2001), aff'd, 36 F.App'x 612 (9th Cir. 2002). As such, it
                                            19   appears settled that the IRS is permitted to employ alter ego theory and consequently, the
                                            20   California alter ego analysis is appropriate here.
                                            21           Postal and its progeny are less clear about the result for the FTB. Postal referred
                                            22   specifically to the federal taxing authorities. It did not indicate state taxing authorities are
                                            23   extended the same benefit. Absent California Supreme Court precedent on the issue, the court
                                            24   must predict how the California Supreme Court would rule. See Fourth Inv. LP v. U.S., 720
                                            25   F.3d 1058, 1068-69 (9th Cir. 2013) (“Given “ ‘the absence of a controlling California Supreme
                                            26   Court decision’ ” . . . we “ ‘must predict how the California Supreme Court would decide the
                                            27   issue, using intermediate appellate court decisions, statutes, and decisions from other
                                            28   jurisdictions as interpretive aids’ ” . . . . When California courts encounter a dearth of


                                                                                                  -5-
                                             Case: 17-03071       Doc# 91      Filed: 07/20/19        Entered: 07/22/19 11:58:45       Page 5 of 58
                                             1   California appellate decisions on a particular legal question, they “often look to decisions of
                                             2   California federal courts and out-of-state cases in resolving” the issue”) (citations omitted).
                                             3          Here, save for Postal, there is little appellate case law on point. Postal referred to two
                                             4   California appellate cases. In Taylor v. Newton, the court concluded that the subject
                                             5   corporation was the alter ego of its sole stockholder, but the court did not address the doctrine
                                             6   of reverse piercing in its analysis, and instead decided that a separate corporate existence would
                                             7   be an injustice. Taylor, 117 Cal. App. 2d at 761. NEC Electronics Inc. v. Hurt, 208 Cal.App.3d
                                             8   772 (1989) was a traditional alter ego case, where the appellate court ultimately reversed the
                                             9   trial court’s decision to add the corporation’s sole shareholder to a judgment against the
                                            10   corporation, because there was insufficient evidence that the shareholder had an opportunity to
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   litigate the underlying action. Id. at 781. Neither case is dispositive here, at least in part
                                            12   because neither case dealt with tax debt.
                                            13          Another California appellate case, decided after Postal, recently held that a creditor was
                                            14   not per se prohibited from reverse piercing. Curci Investments, LLC v. Baldwin, 14 Cal. App.
                                            15   5th 214 (2017). In Curci, a creditor sought to add a corporate entity as a judgment debtor to a
                                            16   judgment held personally against the individual that controlled the entity. Id. The trial court,
                                            17   citing Postal, held that reverse veil piercing was not available in California. Id. Reversing the
                                            18   trial court, the appellate court held that Postal was distinguishable and that reverse piercing was
                                            19   permissible in those circumstances. Id. at 218. The facts in Curci are similar to the facts here:
                                            20   there, an individual formed a corporate entity with his wife and borrowed millions in a personal
                                            21   capacity, then failed to pay their creditor while the corporate entity distributed millions to trusts
                                            22   set up for the individual’s family. Id. at 218-19. The appellate court distinguished Postal,
                                            23   holding that it did not preclude outside reverse veil piercing. Id. at 222. It reasoned that Postal
                                            24   was expressly limited to corporations, while the subject case dealt with an LLC. Id. In
                                            25   addition, the individual in Curci held a 99% interest in the corporate entity, while his wife held
                                            26   a 1% interest, so there were no innocent members of that entity to affect. Id. It also stated that
                                            27   creditors of a corporation may step into shareholders’ shoes—a remedy that is not available to
                                            28   creditors of LLCs. Id. The court then reasoned that the creditor had been trying to collect on its
                                                 judgment for half a decade, that the corporate entity was a vehicle to hold and invest the
                                                                                                  -6-
                                             Case: 17-03071       Doc# 91      Filed: 07/20/19      Entered: 07/22/19 11:58:45         Page 6 of 58
                                             1   individual’s money, and that the individual had complete control over the entity, which was
                                             2   essentially being used to pay the individual and his family. For these reasons, reverse veil
                                             3   piercing was available in those circumstances. Curci, 14 Cal. App. 5th at 224. Although Curci
                                             4   is not wholly applicable because it dealt with an LLC and not with tax debt, the case establishes
                                             5   that Postal does not preclude reverse veil piercing in California and that appellate courts in the
                                             6   state are willing to extend the doctrine of reverse veil piercing in some circumstances.
                                             7          Because Curci is not directly on point, the court may also look to decisions made in
                                             8   California federal courts resolving the issue. Postal pointed to one California district court case
                                             9   which did not permit reverse piercing, and which stated that making property of a corporation
                                            10   into the property of a stockholder was not compelled by law or reason. Olympic Capital Corp.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   v. Newman, 276 F.Supp. 646, 658 (C.D. Cal. 1967). That case did not deal with tax debt. Other
                                            12   California federal courts show a general willingness to allow taxing authorities to reverse
                                            13   pierce, as laid out in the analysis above permitting the IRS to employ alter ego theory. See
                                            14   Brownfield Inv. Corp., 28 F.2d 105; Prompt Staffing, Inc., 321 F.Supp.3d at 1178 (C.D. Cal.
                                            15   2018); Boyce, 148 F.Supp.2d at 1094. 3
                                            16          The court may also look at out-of-state cases. The Postal court cited to two Tenth
                                            17   Circuit cases which rejected outside reverse piercing. The second case, Floyd v. IRS, rejected
                                            18   outside reverse veil piercing, at least in part, due to the unsettling of corporate creditor
                                            19   expectations. 151 F.3d 1295, 1299 (“For one thing, the prospect of losing out to an individual
                                            20   shareholder's creditors will unsettle the expectations of corporate creditors who understand their
                                            21   loans to be secured—expressly or otherwise—by corporate assets. Corporate creditors are likely
                                            22   to insist on being compensated for the increased risk of default posed by outside reverse-
                                            23   piercing claims, which will reduce the effectiveness of the corporate form as a means of raising
                                            24   credit.”). The case also noted that the problems with reverse piercing may be less serious in
                                            25
                                            26
                                                 3
                                            27     Cf. In re Shapow, 599 B.R. 51, 73-74 (Bankr. C.D. Cal. 2019). There, the court cited to
                                                 Curci in a footnote, acknowledging that Curci allowed reverse piercing, but concluding that
                                            28   Curci was not applicable because the instant case dealt with a corporation, not an LLC, and thus
                                                 the plaintiff had other, adequate remedies. Shapow, 599 B.R. at 73, n. 17. The availability of
                                                 other remedies here is dealt with below.
                                                                                                -7-
                                             Case: 17-03071       Doc# 91      Filed: 07/20/19      Entered: 07/22/19 11:58:45         Page 7 of 58
                                             1   cases where a corporation is controlled by a single shareholder, which would result in there
                                             2   being no third-party shareholders being prejudiced. Floyd, 151 F.3d at 1300. That court
                                             3   ultimately rejected reverse veil piercing partially due to the absence of a clear statement in state
                                             4   law. Id.
                                             5          Other out-of-state cases have accepted reverse veil piercing, some of which are cases
                                             6   from the Ninth Circuit cited supra. See Towe Antique Ford Foundation, 999 F.2d at 1390
                                             7   (applying Montana law); see also LFC Mktg. Grp., Inc. v. Loomis, 116 Nev. 896, 904-5 (2000)
                                             8   (reverse veil piercing permitted where particular facts show alter ego relationship and require
                                             9   that corporate fiction be ignored so justice may be promoted); In re Phillips, 139 P.3d 639, 647
                                            10   (Colo. 2006) (outside reverse piercing available but court must consider alternate, less invasive,
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   remedies and an equitable result is not achieved when innocent third parties are prejudiced);
                                            12   Tisch v. Tisch, 439 P.3d 89, 99 (Colo. App. 2019) (reverse piercing permitted where no
                                            13   innocent shareholders harmed); In re Schuster, 132 B.R. 604, 612 (Bankr. D. Minn. 1991)
                                            14   (outside reverse piercing available, also noting the inequity in allowing the legal fiction of a
                                            15   corporation to triumph over the substance of the debtor’s accrual and retention of nonexempt
                                            16   wealth in the face of insolvency); In re Mass, 178 B.R. 626, 630 (M.D. Pa. 1995) (reverse
                                            17   piercing available and warranted where business was never treated as a corporate entity and
                                            18   debtors used assets of business as if they were their own); Scherping, 187 F.3d at 804 (reverse
                                            19   piercing available to satisfy tax liabilities where taxpayers created sham entities to evade
                                            20   payment of tax debt). Both California federal cases and these out of state cases reflect a
                                            21   willingness to accept reverse veil piercing in special circumstances that warrant the application
                                            22   and that do not threaten innocent parties.
                                            23          There also appears to be no policy reason to differentiate between state and federal
                                            24   taxing authorities in this context as both seek to satisfy legitimate, overdue tax debt.
                                            25   Consequently, it appears appropriate to allow the FTB the same benefit of asserting alter ego
                                            26   theory. In addition, the concerns present in Postal are not present in this case. Disadvantaging
                                            27   third parties is not a concern as only the Brugnaras are involved and there are few creditors to
                                            28


                                                                                                  -8-
                                             Case: 17-03071       Doc# 91      Filed: 07/20/19     Entered: 07/22/19 11:58:45         Page 8 of 58
                                             1   unsettle. 4 See Postal, 162 Cal. App. 4th at 1520-21. There are no non-culpable shareholders
                                             2   because only Luke and Kay have ever had a stake in Debtor. See id. at 1520. Instead, the only
                                             3   affected parties are Debtor, Kay, Luke, and the Taxing Authorities.
                                             4           The final, and perhaps largest, concern cited in Postal is that reverse piercing is not
                                             5   appropriate in circumstances where alternate remedies are available. Id. at 1522. Debtor has
                                             6   one asset: Sea Cliff. As such, an alternate remedy whereby the judgments attach to Debtor’s
                                             7   shares will not yield a different result. 5 The availability of other legal remedies is also made
                                             8   unclear by the fact that Sea Cliff was never held by the Kay and Luke as individuals, and was
                                             9   instead transferred to Debtor through Brugnara Properties V—so a fraudulent transfer 6 action
                                            10   may not prove fruitful as Luke and Kay did not themselves convey Sea Cliff to Debtor. See id.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   at 1521 (citing to a Tenth Circuit case for the proposition that disregard of the corporate form
                                            12   should only be granted when legal remedies are inadequate). As the concerns expressed in
                                            13   Postal are not present, alternative remedies do not appear more suitable, and no California
                                            14   Supreme Court precedent exists on the matter, the court concludes that alter ego theory is also
                                            15   available to the FTB in this case.
                                            16           Debtor claims that the state court order submitted in its request for judicial notice has
                                            17   already decided that alter ego theory does not apply here. The order is a minute order which
                                            18   denies a creditor’s motion to amend a judgment and add Debtor here as a corporate judgment
                                            19   debtor on a judgment that was entered by default. The court declined to amend the judgment
                                            20   based on due process issues. The order cites Postal to conclude that reverse piercing was
                                            21
                                            22
                                            23   4
                                                   The claims register shows only two other claims in this case, a small claim from the United
                                            24   States Trustee and the mortgage owed to Wells Fargo. The secured creditors with liens against
                                                 Sea Cliff will continue to hold their liens regardless of the outcome here, and there is nothing to
                                            25   indicate that their priority will be affected.
                                            26   5
                                                   In addition, Luke appears to no longer be a shareholder of Debtor, having allegedly
                                            27   relinquished these shares to Kay in 2005. As a result, any remedy by which judgments would
                                                 attach to shares would not extend to Luke. This would be an inequitable result.
                                            28
                                                 6
                                                   It is also far too late to pursue a fraudulent transfer action in the state of California, where the
                                                 statute of limitations has a maximum of seven years. Cal. Civ. Code § 3439.09.
                                                                                                     -9-
                                             Case: 17-03071       Doc# 91      Filed: 07/20/19      Entered: 07/22/19 11:58:45          Page 9 of 58
                                             1     particularly inappropriate where a party seeks to reverse pierce by way of a postjudgment
                                             2     motion to amend a judgement. The order is irrelevant to this proceeding and is not dispositive.
                                             3            Again, in California, alter ego theory is used to pierce the corporate veil to show an
                                             4     individual is liable for the acts of a corporation and requires (1) such unity of interest and
                                             5     ownership that the separate personalities of the corporation and individual do not exist and
                                             6     (2) that an inequitable result will follow if the acts are treated as those of the corporation alone.
                                             7     The record readily supports the application of the theory here.
                                             8            (1)        Unity of Interest
                                             9     There are several factors involved in determining unity of interest, the most relevant of which
                                            10     are as follows:
UNITED STATES BANKRUPTCY COURT




                                                      •
  for the Northern District of California




                                            11            commingling of funds and other assets,
                                            12        •   failure to segregate funds of the separate entities, and the unauthorized diversion of
                                            13        corporate funds or assets to other than corporate uses;
                                            14        •   the treatment by an individual of the assets of the corporation as his own;
                                            15        •   the failure to obtain authority to issue stock or to subscribe to or issue the same;
                                            16        •   the holding out by an individual that he is personally liable for the debts of the
                                            17        corporation;
                                            18        •   the failure to maintain minutes or adequate corporate records,
                                            19        •   sole ownership of all of the stock in a corporation by one individual or the members of a
                                            20        family;
                                            21        •   the use of the same office or business location;
                                            22        •   the failure to adequately capitalize a corporation;
                                            23        •   the total absence of corporate assets, and undercapitalization;
                                            24        •   the use of a corporation as a mere shell, instrumentality or conduit for a single venture
                                            25        or the business of an individual or another corporation;
                                            26        •   the concealment and misrepresentation of the identity of the responsible ownership,
                                            27        management and financial interest, or concealment of personal business activities;
                                            28        •   the disregard of legal formalities and the failure to maintain arm's length relationships
                                                      among related entities;
                                                                                                    -10-
                                                 Case: 17-03071        Doc# 91      Filed: 07/20/19 Entered: 07/22/19 11:58:45            Page 10 of
                                                                                                  58
                                             1        •   the diversion of assets from a corporation by or to a stockholder or other person or
                                             2        entity, to the detriment of creditors, or the manipulation of assets and liabilities between
                                             3        entities so as to concentrate the assets in one and the liabilities in another;
                                             4        •   and the formation and use of a corporation to transfer to it the existing liability of
                                             5        another person or entity.
                                             6     Zoran Corp. v. Chen, 185 Cal. App. 4th 799, 811–12 (2010) (citing Morrison Knudsen Corp. v.
                                             7     Hancock, Rothert & Bunshoft, LLP, 69 Cal. App. 4th 223, 249-250 (1999); see also Associated
                                             8     Vendors, Inc. v. Oakland Meat Co., 210 Cal. App. 2d 825, 838-840 (1962); Sharp v. Salyer (In
                                             9     re SK Foods, Ltd.), 499 B.R. 809, 840-41 (Bankr. E.D. Cal. 2013) (stating that recognition of
                                            10     separateness depends on whether those in control respect that separation, citing Palmas Assocs.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     v. Las Palmas Center Assocs., 235 Cal. App. 3d 1220 (1991)).
                                            12            As a preliminary matter, Luke is no longer a shareholder of Debtor, having transferred
                                            13     his shares to Kay in 2005. The parties argue about the legitimacy of this transfer, but as
                                            14     equitable ownership and control is sufficient, the court declines to decide this issue. See Sonora
                                            15     Diamond Corp. v. Superior Court, 83 Cal. App. 4th 523, 538 (2000) (“Under the alter ego
                                            16     doctrine, then, when the corporate form is used to perpetrate a fraud, circumvent a statute, or
                                            17     accomplish some other wrongful or inequitable purpose, the courts will ignore the corporate
                                            18     entity and deem the corporation's acts to be those of the persons or organizations actually
                                            19     controlling the corporation, in most instances the equitable owners.”).
                                            20            Many of these factors are satisfied. It is undisputed that all stock in Debtor has been
                                            21     held by Luke or Kay since Debtor’s formation. It is undisputed that Sea Cliff is both the
                                            22     business location of Debtor and the Brugnaras’ family home.
                                            23            Luke, Kay, and Debtor also commingled their funds, and either admitted to doing so, or
                                            24     the evidence as to these incidents has not been materially disputed. In the bankruptcy case filed
                                            25     in 2009 by another entity, Brugnara Corporation, the Statement of Financial Affairs stated that
                                            26     one checking account in the name “Brugnara Corporation” made payments to vendors and
                                            27     lenders secured by Sea Cliff and paid the living expenses of “Luke Brugnara and his family”
                                            28     and “Luke and Kay Brugnara are also guarantors of the junior secured debt on Debtor’s
                                                   property.” (Ex. 84). This information, while not exactly on point in this analysis, demonstrates
                                                                                                   -11-
                                                 Case: 17-03071      Doc# 91      Filed: 07/20/19 Entered: 07/22/19 11:58:45             Page 11 of
                                                                                                58
                                             1     Luke and Kay’s reluctance to establish a designated bank account with which to pay Sea Cliff’s
                                             2     (and consequently Debtor’s) expenses. The statement was signed by Luke as President of that
                                             3     entity on January 6, 2009. In the same case, Luke submitted a declaration stating that he was
                                             4     president of Debtor here, that Debtor “has never had a bank account” and that Debtor had not
                                             5     engaged in any transactions save for the acquisition of Sea Cliff (Ex. 83). Per submitted bank
                                             6     statements, Kay withdrew funds acquired through Sea Cliff’s refinances several times. Some of
                                             7     these withdrawals were large cash withdrawals following a refinance. There are several other
                                             8     instances in which Kay withdrew money from Debtor’s checking account. For example:
                                             9         •   Kay once withdrew funds for settlement of a lawsuit, which is clearly reflected in a bank
                                            10             statement from February 2017 (Ex. 120-C);
UNITED STATES BANKRUPTCY COURT




                                                       •
  for the Northern District of California




                                            11             Debtor’s debit card has been used to purchase hotel rooms, television service, and retail
                                            12             purchases (Ex. 120-D, Bates JPMC2_0100);
                                            13         •   Debtor’s debit card has been used to purchase approximately $20,000 in dental work for
                                            14             Kay and the Brugnaras’ children (Ex. 111 p.150).
                                            15             Other instances have been recorded in the Joint Statement of Facts. In addition, Sea
                                            16     Cliff was pledged to satisfy a personal judgment against Luke and Kay (Ex. 24; Ex. 124) and
                                            17     was pledged to post a bond for Luke’s release from custody (Ex. 26). Kay’s declaration (dkt.
                                            18     81) states that she believed she had a corporate purpose for making the purchases using
                                            19     corporate funds, but offers nothing more in support of this assertion. The other facts listed in
                                            20     the declaration have not been considered in the court’s analysis and therefore do not present a
                                            21     relevant dispute. 7 As well as commingling, this evidence demonstrates Luke and Kay’s
                                            22     tendency to use Debtor’s assets as their own.
                                            23             The Brugnaras’ use of Debtor’s assets as their own is indisputable. The Brugnara
                                            24     family moved into Sea Cliff since it was acquired in 2002 and have lived there almost
                                            25
                                            26
                                            27
                                            28     7
                                                     For example, the declaration states that Kay purchased a car to transact company business and
                                                   that it was in her name for insurance purposes. The court has not considered this purchase in its
                                                   analysis.
                                                                                                  -12-
                                                 Case: 17-03071      Doc# 91     Filed: 07/20/19 Entered: 07/22/19 11:58:45            Page 12 of
                                                                                               58
                                             1     continuously since. 8 The property has never been leased to anyone outside of the Brugnara
                                             2     family and it is Debtor’s only asset.
                                             3            Further, Debtor does not observe corporate formalities, which is evidenced by the fact
                                             4     that it does not appear to have board meetings or keep minutes for any board meetings held,
                                             5     despite regular meetings appearing being required in Debtor’s bylaws (Ex. 121; Ex. 100 9 ; Ex.
                                             6     101 10 ). The federal corporate tax returns filed by Debtor disclose virtually no information. 11
                                             7     Aside from the non-informative tax returns, few corporate documents have been produced in
                                             8     this action, and no other rebutting evidence has been submitted to suggest Debtor has
                                             9     meaningfully observed corporate formalities.
                                            10            It is difficult to construe Debtor as anything other than a shell company used to hold title
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     to Sea Cliff. As the tax returns show, Debtor has no income. Despite claiming to be a real
                                            12     estate business, from at least 2010 to 2019, Debtor did not buy or lease property. 12 Debtor has
                                            13     never had any other assets, and the only transaction Debtor has ever engaged in has been the
                                            14     acquisition of Sea Cliff. Debtor has never had employees, although it has accrued an alleged
                                            15     liability of $200,000 each year to Kay as president (Ex. 116). This amount is owed to Kay as a
                                            16     rent credit to reside at Sea Cliff, in exchange for her duties as president and secretary of Debtor.
                                            17
                                                   8
                                            18       The family moved to Las Vegas in December 2008 and returned in 2009 and have briefly
                                                   lived in other places (Ex. 100, p. 29; see also Ex. 60; Ex. 111, p. 75 (as representative of
                                            19     Debtor, Kay stated that no one outside of the family has lived in Sea Cliff since it was acquired
                                                   in 2002)).
                                            20     9
                                                     Kay testified that she did not know whether she had held shareholder meetings for Debtor
                                            21     since 2010, and that if she had, they were informal and that she did not keep any records of any
                                                   meetings held.
                                                   10
                                            22        Luke testified that there were no meetings because one could not hold a shareholders meeting
                                                   with just one shareholder. Testifying about when he was sole shareholder, he stated “When I
                                            23     owned the shares, did I meet with myself? I meet with myself every day, 24/7, when I go to
                                            24     bed, when I wake up, when I walk around.” (Ex. 101, p. 130). The Brugnaras submit nothing
                                                   further to show that they held these meetings.
                                            25     11
                                                      For example, the federal corporate tax returns for 2005, 2006, 2007, 2008, 2009, and 2010
                                                   contain no income, expenses, capital, loans, or distributions (Ex. 151-156).
                                            26     12
                                                      As Debtor’s representative, Kay described Debtor’s business as purchasing real estate, then
                                            27     went on to say that she did not know how many properties Debtor had purchased since its
                                                   conception, and that Debtor had not bought, sold, or leased any property since she became
                                            28     president in 2010. When asked about her “vision” for Debtor’s purpose, she responded “[t]o
                                                   hold the property.” (Ex. 111). This furthers the conclusion that Debtor is a shell company,
                                                   another factor in favor of an alter ego finding.
                                                                                                    -13-
                                                 Case: 17-03071      Doc# 91      Filed: 07/20/19 Entered: 07/22/19 11:58:45            Page 13 of
                                                                                                58
                                             1     When asked about her responsibilities as president, Kay stated that she ran the property,
                                             2     conducted maintenance, dealt with legal issues and procured loans for refinances (Ex. 111). 13
                                             3            As shown above, these factors in favor of unity of interest are overwhelmingly satisfied
                                             4     in favor of the Taxing Authorities.
                                             5            (2)     Inequitable Result
                                             6            Here, there is clear inequity. As detailed above, Debtor serves no business purpose save
                                             7     for holding Sea Cliff as the Brugnaras’ residence and is essentially an empty shell standing
                                             8     guard over the Sea Cliff property. Recognition of Debtor as separate from Luke and Kay would
                                             9     allow them to evade tax liability through an entity holding their personal residence. See Boyce,
                                            10     148 F.Supp.2d at 1094 (finding inequity where recognition of a separate corporate entity would
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     result in the individuals evading taxes simply by setting up an entity to hold and manage the
                                            12     property that the individuals used and received benefit from). Consequently, an inequitable
                                            13     result would follow were Sea Cliff considered separate from Luke and Kay.
                                            14            The Taxing Authorities have met their burden to show that there is no materially
                                            15     disputed fact concerning Debtor’s liability under alter ego theory. Summary judgment will be
                                            16     granted on this ground.
                                            17     Nominee Theory
                                            18            Through Claim 3-2, in the amount of $6.2 million, the FTB seeks recovery against
                                            19     Debtor as the nominee of Luke as to the secured amount of the claim. The IRS also seeks a
                                            20     determination that Debtor is the nominee of Luke and Kay for the entirety of its claim.
                                            21            In the Ninth Circuit, a nominee is one who holds bare legal title to property for the
                                            22     benefit of another. Fourth Inv., 720 F.3d at 1066. To determine whether nominee status exists,
                                            23     the court evaluates the totality of the circumstances based on the following factors:
                                            24
                                            25
                                            26     13
                                                     Answering as representative of Debtor. In her personal capacity, when asked about the value
                                            27     of the work she puts in as president and whether that work should be valued at $200,000, Kay
                                                   responding by stating that her salary is at least partially justified by the fact that she takes care
                                            28     of the children and takes care of household duties (Ex. 100). That childcare and household
                                                   duties could factor into Kay’s corporate compensation is further evidence that there is little
                                                   separation between Debtor and the Brugnaras and that their assets and duties were comingled.
                                                                                                    -14-
                                                 Case: 17-03071      Doc# 91      Filed: 07/20/19 Entered: 07/22/19 11:58:45             Page 14 of
                                                                                                58
                                             1            (1) whether inadequate or no consideration was paid by the nominees;
                                             2            (2) whether the properties were placed in the nominees' names in anticipation of a
                                             3            lawsuit or other liability while the transferor remains in control of the property;
                                             4            (3) whether there is a close relationship between the nominees and the transferor;
                                             5            (4) failure to record the conveyances;
                                             6            (5) whether the transferor retained possession; and
                                             7            (6) whether the transferor continues to enjoy the benefits of the transferred property.
                                             8            Fourth Inv., 720 F.3d at 1070. The overarching consideration is whether “whether the
                                             9     taxpayer exercised active or substantial control over the property.” Id. (citing In re Richards,
                                            10     231 B.R. 571, 579 (E.D. Pa. 1999)).
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11            (1)     Whether inadequate or no consideration was paid by the nominees
                                            12            In October 2002, Brugnara Properties V transferred title to Sea Cliff to Debtor by way
                                            13     of a grant deed that was recorded on October 21, 2002 (Ex. 7). Brugnara Properties V had
                                            14     acquired the property in July of that year, using a financing of $8.8 million provided by Vestin
                                            15     Mortgage. The Taxing Authorities assert that Debtor paid no consideration for this transfer.
                                            16     Debtor contends that it paid consideration by assuming the mortgage associated with the
                                            17     property. Because assumption of debt is adequate consideration, this factor does not weigh in
                                            18     favor of a finding of nominee status. See Cal. Civ. Code § § 1605-1615.
                                            19            (2)     Whether the properties were placed in the nominees' names in anticipation of a
                                            20            lawsuit or other liability while the transferor 14 remains in control of the property
                                            21            The Taxing Authorities argue that Luke was aware of tax liabilities and impending child
                                            22     support payments prior to Sea Cliff’s acquisition. Debtor argues that the property was
                                            23     purchased before the tax liabilities were assessed and that Luke “knew that he was not the father
                                            24
                                            25
                                                   14
                                                      The transferor here is Brugnara Properties V, not Luke or Kay. Luke has admitted to being in
                                            26     full control of Brugnara Properties V at the time of the transfer (Ex. 101, p. 250). Actual
                                            27     transfer of legal title is not necessary to impose a nominee lien. Politte v. United States, 2010
                                                   WL 11512354, at *3 (citing Holman v. United States, 505 F.3d 1060, 1065 (10 Cir. 2007)
                                            28     (concluding, inter alia, that the lower court erred in holding that, standing alone, lack of transfer
                                                   of legal title was sufficient as a matter of law to defeat enforcement of a nominee lien asserted
                                                   by the IRS).
                                                                                                     -15-
                                                 Case: 17-03071      Doc# 91      Filed: 07/20/19 Entered: 07/22/19 11:58:45             Page 15 of
                                                                                                58
                                             1     of the child of the person who filed the child custody and support case” and that the case was
                                             2     dismissed with no finding of paternity.
                                             3            In his deposition, Luke stated: “I was -- went to -- I first dealt with the IRS in 2001;
                                             4     okay? 2001 they filed a complaint against me for tax years 1993 through 1999; okay? They
                                             5     said, "You owe," I believe it was, "$11 million," from what I remember. Again, I could be off;
                                             6     but it was in the millions of dollars; okay? And this was a direct result after I bought Silver City
                                             7     Casino and they were digging into my taxes; okay?” (Ex. 101, p. 17). As such, Luke has
                                             8     admitted that he knew of significant, impending, tax liabilities in 2001, and he subsequently
                                             9     pled guilty to filing false tax returns for the tax years 2000, 2001, and 2002. Sea Cliff was
                                            10     purchased in 2002.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11            A petition for custody and support was filed against Luke on November 13, 2000 (Ex.
                                            12     92). In March 22, 2002, Luke was ordered to pay temporary child support payments, which
                                            13     payments increased and became final on December 8, 2003 and amounted to $4,922/month (Ex.
                                            14     94, 97). 15 Debtor’s contention that Luke “knew” he was not the father of this child is refuted
                                            15     by the final judgment entered by the superior court, which includes a finding of parenthood (Ex.
                                            16     97), but this is irrelevant to whether or not Luke was aware of the impending liability. He was
                                            17     aware of the lawsuit as early as 2000 and became aware of his child support payments in March
                                            18     2002. Sea Cliff was purchased by Brugnara Properties V in July of 2002.
                                            19            It is clear that Luke knew of these obligations prior to the transfer of Sea Cliff to Debtor.
                                            20     These facts indicate that the property was held by Debtor in anticipation of the large liabilities
                                            21     of its owners. See United States v. Edwards, 2018 WL 2078834, at *5 (E.D. Cal. 2018), report
                                            22     and recommendation adopted, 2018 WL 2499386 (E.D. Cal. 2018) (where taxpayers’
                                            23     knowledge of impending tax debt combined with residence in and physical possession of
                                            24     property, for which no rent was ever paid, was sufficient to satisfy second nominee factor); see
                                            25     also United States v. Kraus, 2018 WL 1610225, at *6 (W.D. Wash. 2018) (ongoing disputes
                                            26     over tax delinquencies was evidence supporting second nominee factor). It is also clear that
                                            27
                                            28     15
                                                     When Luke failed to pay these child support payments, abstracts of judgment were recorded
                                                   against him personally and his entities, including Debtor, further demonstrating the
                                                   commingling of assets and liabilities (Ex. 31).
                                                                                                   -16-
                                                 Case: 17-03071      Doc# 91      Filed: 07/20/19 Entered: 07/22/19 11:58:45            Page 16 of
                                                                                                58
                                             1     Luke and Kay have retained control over Sea Cliff, as they reside in it and make every decision
                                             2     regarding its maintenance and use.
                                             3            (3) Whether there is a close relationship between the nominees and the transferor
                                             4            As stated earlier in this decision, Kay and Luke have always held, been in control of,
                                             5     and been the principal officers and directors of Debtor. Debtor has had no other employees.
                                             6     There are no other parties with whom Debtor could possibly have a closer relationship.
                                             7     Consequently, this factor is satisfied in favor of a nominee finding.
                                             8            (4) Failure to record the conveyances
                                             9            The conveyance to Debtor was recorded, thus, this factor does not support a finding of
                                            10     nominee status.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11            (5) Whether the transferor retained possession; and (6) whether the transferor continues
                                            12            to enjoy the benefits of the transferred property.
                                            13            The Brugnaras continue to live in Sea Cliff, using it as their principal residence. Debtor
                                            14     does not dispute that the Brugnaras continue to enjoy the benefits of this property, stating in its
                                            15     opposition that they derive a benefit because they continue to live on the property, but disputing
                                            16     that this benefit is sufficient to meet the standard of summary judgment. The transferred
                                            17     property is a residential home—it is unclear what further benefit could be derived from a
                                            18     residential property other than unfettered residence without the imposition of rent. Thus, this
                                            19     factor supports a nominee finding.
                                            20            The totality of the circumstances indicates that Debtor is acting as a nominee for Kay
                                            21     and Luke, holding title to Sea Cliff while Luke and Kay evade their tax debts. Most
                                            22     consequential is the overarching conclusion that Sea Cliff is being held by Debtor while the
                                            23     Brugnaras enjoy all the benefits of using it as their residence. As stated many times in this
                                            24     analysis, Sea Cliff is completely held and controlled by the Brugnaras. See Fourth Inv., 720
                                            25     F.3d at 1070.
                                            26            Having proffered the facts necessary for a finding of summary judgment, the Taxing
                                            27     Authorities have met their burden. Debtor has not submitted any evidence refuting or even
                                            28     challenging the evidence submitted by the Taxing Authorities. Consequently, the Taxing
                                                   Authorities prevail on their nominee theory and summary judgment is granted on this ground.
                                                                                                   -17-
                                                 Case: 17-03071      Doc# 91      Filed: 07/20/19 Entered: 07/22/19 11:58:45            Page 17 of
                                                                                                58
                                             1     III. CONCLUSION
                                             2            Debtor’s motion for summary judgment is DENIED. The IRS and FTB’s separate
                                             3     motions for summary judgment are hereby GRANTED. The Taxing Authorities are requested
                                             4     to serve and upload separate orders granting their motions for summary judgment for their
                                             5     respective liens, and the final judgment concluding this adversary proceeding. They should
                                             6     comply with Bankruptcy Local Rule 9021-1.
                                             7
                                             8                                      *** END OF ORDER ***
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28


                                                                                                -18-
                                                 Case: 17-03071     Doc# 91     Filed: 07/20/19 Entered: 07/22/19 11:58:45          Page 18 of
                                                                                              58
                                             1                                   COURT SERVICE LIST
                                                   Kay Brugnara
                                             2
                                                   224 Sea Cliff Avenue
                                             3     San Francisco, CA 94121

                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28


                                                                                          -19-
                                                 Case: 17-03071   Doc# 91    Filed: 07/20/19 Entered: 07/22/19 11:58:45   Page 19 of
                                                                                           58
                                             1
                                             2                                       EXHIBIT A
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28


                                                                                         -20-
                                                 Case: 17-03071   Doc# 91   Filed: 07/20/19 Entered: 07/22/19 11:58:45   Page 20 of
                                                                                          58
 1    XAVIER BECERRA
      Attorney General of California
 2    KAREN W. YIU
      Supervising Deputy Attorney General
 3    CARA M. PORTER
      Deputy Attorney General
 4    State Bar No. 266045
       455 Golden Gate Avenue, Suite 11000
 5     San Francisco, CA 94102-7004
       Telephone: (415) 510-3508
 6     Fax: (415) 703-5480
       E-mail: Cara.Porter@doj.ca.gov
 7
      Attorneys for California Franchise Tax Board
 8

 9   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
10
     MAHANA K. WEIDLER (MD BAR )
11   Trial Attorney, Tax Division
     U.S. Department of Justice
12      P.O. Box 683, Ben Franklin Station
        Washington, D.C. 20044-0683
13      Tel.: (202) 616-1955
        Fax: (202) 307-0054
14      Email: mahana.k.weidler@usdoj.gov

15   Of Counsel:
     DAVID L. ANDERSON
16   United States Attorney

17   Attorneys for the United States of America

18

19                        IN THE UNITED STATES BANKRUPTCY COURT

20                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

21                                   SAN FRANCISCO DIVISION

22

23
      In re                                           CASE NO. 17-30501
24
      BRUGNARA PROPERTIES VI                          Chapter 7
25    CORPORATION,
                                                      Adversary No. 17-03071
26
                                            Debtor.
27

28


Case: 17-03071     Doc# 91    EXHIBIT
                               Filed: A:07/20/19
                                         JOINT STATEMENT OF FACTS
                                                    Entered:  07/22/19   11:58:45   Page 21 of
                                             58
 1
     BRUGNARA PROPERTIES VI
 2   CORPORATION,                                  JOINT STATEMENT OF FACTS IN
 3                                       Plaintiff SUPPORT OF THE UNITED STATES’
                                                   AND FRANCHISE TAX BOARD’S
 4               v.                                MOTIONS FOR SUMMARY
                                                   JUDGMENT
 5
     UNITED STATES OF AMERICA,                     Date:        April 25, 2019
 6   DEPARTMENT OF THE TREASURY,                   Time:        10:30 a.m.
     INTERNAL REVENUE SERVICE; STATE
 7   OF CALIFORNIA, FRANCHISE TAX                  Place:       Courtroom: 17
     BOARD,                                        Judge:       The Honorable Dennis J. Montali
 8
                                     Defendants. Trial Date: None Set
 9                                               Action Filed: October 24, 2017
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


Case: 17-03071   Doc# 91   EXHIBIT
                            Filed: A:07/20/19
                                      JOINT STATEMENT OF FACTS
                                                 Entered:  07/22/19   11:58:45   Page 22 of
                                          58
 1                                                   TABLE OF CONTENTS
 2

 3    I.     Luke and Kay Brugnara ...................................................................................................... 1
             A.        Luke and Kay Brugnara are the taxpayers whose tax liabilities have given
 4                     rise to the IRS’s and FTB’s nominee liens and/or alter ego claims at issue
                       in this adversary proceeding.................................................................................... 1
 5
             B.        Luke and Kay collectively owe over $1.8 million to the IRS dating back to
 6                     tax year 1993. .......................................................................................................... 1
                                1.      Luke’s Federal Tax Liability........................................................... 1
 7
                                2.      Kay’s Federal Tax Liability ............................................................ 2
 8           C.        Luke and Kay collectively owe over $6.4 million to FTB. ..................................... 3
 9           D.        As early as November 2000, Luke anticipated a child-support judgment
                       against him. ............................................................................................................. 4
10           E.        Since 1992, Luke has formed at least ten entities to hold title to real
                       property (collectively, the “Brugnara Entities”). .................................................... 5
11
             F.        Luke has been incarcerated for various periods of time since 2010. ...................... 8
12
      II.    The Debtor: BPVI ............................................................................................................... 9
13           A.        Luke created BPVI in 2000, and appointed himself its sole shareholder and
                       officer. ..................................................................................................................... 9
14
             B.        Luke and Kay do not follow any corporate formalities. ....................................... 12
15           C.        BPVI has no business purpose other than to hold title to the Brugnaras’
                       personal residence. ................................................................................................ 14
16
             D.        Since 2009, BPVI has filed for bankruptcy protection four times. ....................... 15
17                              1.          The 2009 Bankruptcy Case ........................................................... 15
18                              2.          The 2010 Bankruptcy Case ........................................................... 16
                                3.          The 2014 Bankruptcy Case ........................................................... 16
19
                                4.          The Current Bankruptcy Case ....................................................... 17
20           E.        BPVI has never had a legitimate bank account. .................................................... 18
21           F.        BPVI has filed tax returns only when required to do so for bankruptcy or
                       financing purposes. ............................................................................................... 21
22    III.   The SeaCliff Property ....................................................................................................... 23
23           A.        Luke and Kay used Brugnara Entities to purchase and hold title to SeaCliff. ...... 23
             B.        While SeaCliff has appreciated in value, Luke and Kay have consistently
24                     used the increased equity for their personal benefit without reporting any
                       income, compensation, gains or distributions. ...................................................... 25
25
                              1.      Luke and Kay used equity from SeaCliff to pay $425,000 to
26                                    Suerte Holdings to satisfy a personal judgment. ........................... 25
                              2.      Luke and Kay used equity from SeaCliff to post bond for
27                                    Luke’s release from federal custody. ............................................ 26
28
                                                                           i

Case: 17-03071        Doc# 91          EXHIBIT
                                        Filed: A:07/20/19
                                                  JOINT STATEMENT OF FACTS
                                                             Entered:  07/22/19                       11:58:45           Page 23 of
                                                               58
 1                                            TABLE OF CONTENTS
                                                   (continued)
 2                                                                                                                                   Page
 3                          3.      Luke and Kay used SeaCliff as collateral for loans
                                    benefitting the Brugnara Entities .................................................. 27
 4                      4.          While living there rent-free, Luke and Kay used SeaCliff’s
                                    equity to pay its mortgage, taxes, insurance premiums, and
 5                                  their personal living expenses. ...................................................... 28
 6         C.    Luke and Kay have comingled their own personal finances with BPVI’s
                 finances. ................................................................................................................ 30
 7         D.    Kay decides when and how to maintain SeaCliff. ................................................ 31
 8         E.    Kay purposely misled a lender in connection with SeaCliff’s 2016
                 maintenance and renovation.................................................................................. 31
 9         F.    Luke and Kay both claim that their compensation for being an officer of
                 BPVI is equivalent to the rent for SeaCliff. .......................................................... 33
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                   ii

Case: 17-03071   Doc# 91         EXHIBIT
                                  Filed: A:07/20/19
                                            JOINT STATEMENT OF FACTS
                                                       Entered:  07/22/19                     11:58:45           Page 24 of
                                                        58
 1         Defendants, the United States of America (on behalf of the Internal Revenue Service (the

 2   “IRS”)) and the California Franchise Tax Board (“FTB”) hereby submit the following Joint

 3   Statement of Facts in support of their respective motions for summary judgment.

 4   I.    LUKE AND KAY BRUGNARA
 5         A.      Luke and Kay Brugnara are the taxpayers whose tax liabilities have given
                   rise to the IRS’s and FTB’s nominee liens and/or alter ego claims at issue
 6                 in this adversary proceeding.
 7         1.      Luke (“Luke”) and Katherine (“Kay”) Brugnara have been married since 1989.

 8   (Ex. 100: Excerpts from the Transcript of Kay’s Deposition taken on August 1, 2018

 9   (“K. Brugnara Depo. Tr.”), 51:18-22.) 1

10         2.      Luke and Kay have four children: Luke II (22), Vincent (19), and two teenage

11   daughters. (Ex. 111: Excerpts from the Transcript of Brugnara Properties VI, Corporation’s

12   (“BPVI”) Deposition taken on November 26, 2018, pursuant to Fed. R. Civ. P. 30(b)(6) - Kay

13   Brugnara as Designee (“BPVI 30(b)(6) Depo. Tr.”), 72:4-10.)

14         B.      Luke and Kay collectively owe over $1.8 million to the IRS dating back to
                   tax year 1993.
15
                   1.     Luke’s Federal Tax Liability
16
           3.      Luke has testified that in 2001 the IRS notified him that he owed $11 million in taxes
17
     for tax years 1993 through 1999. (Ex. 101: Excerpts from the Transcript of Luke’s Deposition
18
     taken on August 15, 2018 (“L. Brugnara Depo. Tr.”), 17:17-24.)
19
           4.      In 2006, Luke filed a petition with the Tax Court disputing the IRS’s proposed
20
     assessments for tax years 1993-1997. (See Ex. 85: Petition, Brugnara v. Comm’r., United States
21
     Tax Court, Case No. 4746-06 (“Luke’s 2006 Tax Court Case”).)
22
           5.      In January 2009, the Tax Court found Luke liable for federal income-tax deficiencies
23
     for tax years 1993 through 1997. (See Ex. 86: Order and Decision, p. 1, Luke’s 2006 Tax Court
24
     Case”.)
25

26             1
             All exhibits referenced herein are attached to the Declaration of Cara M. Porter in
     Support of Defendants’ Motions for Summary Judgment (“Porter Decl.”). Foundation for
27   admission of all exhibits are included in either the Request for Judicial Notice in Support of
     Defendants’ Motions for Summary Judgment, the Porter Decl., or the Declaration of IRS
28   Bankruptcy Specialist Susan Lathrop, each filed concurrently herewith.
                                                        1

Case: 17-03071          Doc# 91   EXHIBIT
                                   Filed: A:07/20/19
                                             JOINT STATEMENT OF FACTS
                                                        Entered:  07/22/19   11:58:45   Page 25 of
                                                 58
 1         6.    On the date and in the amounts set forth below, a duly authorized delegate of the

 2   Secretary of Treasury made timely assessments against Luke:

 3                                     Date of                Initial        Balance as of
                       Tax Year       Assessment            Assessment        11/28/2017
 4
                         1993          8/10/2009            $ 70,039.99      $    97,768.51
 5                       1994          8/10/2009            $ 79,753.58      $   111,713.08
 6                       1995          8/10/2009            $ 110,939.76     $   156,220.36
                         1996          8/10/2009            $ 54,168.73      $    76,617.51
 7
                         1997          8/10/2009            $ 123,461.45     $   175,698.75
 8                       2006          8/31/2009            $ 62,538.14      $    88,225.38
 9                       2007           8/2/2010            $ 159,636.18     $   215,683.89
                         2008          7/26/2010            $ 281,696.84     $   402,879.87
10
                                               Total:       $ 942,234.67     $ 1,330,811.55
11

12   (See Exs. 127-134: Certified IRS Forms 4340 for Luke for tax years 1993-1997 and 2006-2008.)

13         7.    Luke filed another petition with the Tax Court in 2012. (See Ex. 88: Petition,

14   Brugnara v. Comm’r., United States Tax Court, Case No. 10243-12 (“Luke’s 2012 Tax Court

15   Case”).) In October 2013, the Tax Court entered a Decision and Order validating the IRS’s

16   assessments against Luke for tax years 1993 through 1997 and 2006 through 2008, and authorized

17   the IRS to proceed with collection action against Luke and his assets. (See Ex. 89: Order and

18   Decision, pp. 1, 7, Luke’s 2012 Tax Court Case.) The Ninth Circuit later affirmed the Tax

19   Court’s decision. (See Ex. 87: Court Docket, p. 2, Luke’s 2012 Tax Court Case.)

20         8.    On August 21, 2014, the IRS filed with the San Francisco County Assessor-

21   Recorder’s office a Notice of Federal Tax Lien against BPVI as the nominee of Luke. (Ex. 1:

22   Certified Notice of Federal Tax Lien (“NFTL”) filed against BPVI as nominee of Luke.)

23               2.     Kay’s Federal Tax Liability

24         9.    In 2005, the IRS proposed to assess Kay with income-tax liability for tax years 1994-

25   1997. (See Ex. 90: Petition with Ex. A: Notice of Deficiency, Brugnara v. Comm’r, United States

26   Tax Court, Case No. 4508-06 (“Kay’s Tax Court Case”).)

27         10.   Kay challenged the 1994-1997 proposed assessments by filing a petition in Tax Court

28   in 2006. (See Ex. 90: Petition, Kay’s Tax Court Case.)
                                                        2

Case: 17-03071        Doc# 91   EXHIBIT
                                 Filed: A:07/20/19
                                           JOINT STATEMENT OF FACTS
                                                      Entered:  07/22/19   11:58:45   Page 26 of
                                               58
 1        11.    In January 2009, the Tax Court entered a Decision and Order finding Kay liable for

 2   federal income tax deficiencies for tax years 1994 through 1997. (See Ex. 91: Order and Decision,

 3   Kay’s Tax Court Case.)

 4        12.    On the date and in the amounts set forth below, a duly authorized delegate of the

 5   Secretary of Treasury made timely assessments against Kay:

 6

 7                                    Date of               Initial        Balance as of
                    Tax Year         Assessment           Assessment        11/28/2017
 8                     1994           7/21/2011           $ 78,275.15      $   101,848.20
 9                     1995           7/21/2011           $ 108,883.29     $   142,615.73
                       1996           7/21/2011           $ 53,164.59      $    70,002.24
10
                       1997           7/21/2011           $ 121,172.84     $   175,234.48
11                                           Total:       $ 361,495.87     $ 489,700.65
12   (See Ex. 141-144: Certified IRS Forms 4340 for Kay for tax years 1994-1997.)
13        13.    On August 21, 2014, the IRS filed with the San Francisco County Assessor-
14   Recorder’s office a Notice of Federal Tax Lien against BPVI as the nominee of Kay. (Ex. 2:
15   Certified NFTL recorded against BPVI as nominee of Kay.)
16        14.    On November 22, 2017, the IRS filed a secured claim in the Current Bankruptcy Case
17   in the amount of $1,809,309.14, arising from the two nominee NFTL’s recorded against BPVI as
18   nominee of Luke and Kay. (Ex. 69: Claim 2-2, In re BPVI, United States Bankruptcy Court for
19   the Northern District of California, Case No. 17-30501 (“Current Bankruptcy Case”).)
20        C.     Luke and Kay collectively owe over $6.4 million to FTB.
21        15.    On January 26, 2017, FTB recorded a Notice of State Tax Lien (“NSTL”) with the
22   San Francisco County Assessor-Recorder’s office as Recording No. 2017-K401460-00, against
23   BPVI as the nominee of Luke D. Brugnara for tax years 2001 through 2004 and 2006 through
24   2008. (Ex. 3: NSTL recorded against BPVI as nominee of Luke.)
25        16.    On November 20, 2017, FTB filed a secured claim in the Current Bankruptcy Case in
26   the amount of $6,239,487.86, arising from the January 26, 2017 NSTL. (Ex. 70: Claim 3-1,
27   Current Bankruptcy Case.) On March 28, 2019, FTB amended its claim, resulting in Claim 3-2.
28
                                                      3

Case: 17-03071     Doc# 91    EXHIBIT
                               Filed: A:07/20/19
                                         JOINT STATEMENT OF FACTS
                                                    Entered:  07/22/19   11:58:45   Page 27 of
                                              58
 1   Claim 3-2 is identical to Claim 3-1 as to the secured liability, and adds an unsecured liability

 2   arising from an audit determination. (Ex. 71: Claim 3-2, Current Bankruptcy Case.)

 3         17.   On March 28, 2019, FTB filed an unsecured claim in the Current Bankruptcy Case in

 4   the amount of $161,402.89, arising from the tax liability of Katherine L. Brugnara, aka Kay

 5   McAvoy, as the alter ego of BPVI, for tax years 1994 through 1997. (Ex. 72: Claim 4-2, Current

 6   Bankruptcy Case.)

 7         D.    As early as November 2000, Luke anticipated a child-support judgment
 8               against him.

 9         18.   In November 2000, the mother of a newborn child, fathered by Luke, petitioned the

10   San Francisco County Superior Court for custody and support. (Ex. 92: Petition for Custody and

11   Support, Kristi Riggs v. Luke Brugnara, San Francisco County Superior Court, Case

12   No. FL039537 (“Child Support Case”)); Ex. 93: Responsive Declaration to Order to Show Cause,

13   ¶ 9, Child Support Case.)

14         19.   In March 2002, the San Francisco County Superior Court ordered Luke to pay

15   temporary child support payments of $4,179, beginning February 2002, and continuing until

16   further order of the court, or until the child reaches age 19. (Ex. 94: Findings and Order after

17   Hearing, Child Support Case.)

18         20.   In April 2002, the San Francisco County Superior Court ordered Luke to pay

19   Petitioner’s attorneys’ fees in the amount of $15,000. (Ex. 95: Minutes from April 24, 2002

20   hearing, Child Support Case; Ex. 96: Findings and Order After Hearing, Child Support Case.)

21         21.   Because Luke failed to pay any portion of the court-ordered attorneys’ fees, in

22   June 2002, the San Francisco County Superior Court added an award of 10% interest and a

23   $100 weekly penalty for Luke’s continued failure to pay. (Ex. 96: Findings and Order After

24   Hearing, Child Support Case, Jun. 20, 2002.)

25         22.   On December 8, 2003, the San Francisco County Superior Court entered a judgment

26   in Petitioner’s favor, awarding her monthly child-support payments of $4,922, to be continued

27   until further order of court, unless terminated by operation of law, for the benefit of the minor

28   child. (Ex. 97: Judgment, Child Support Case.)
                                                        4

Case: 17-03071     Doc# 91       EXHIBIT
                                  Filed: A:07/20/19
                                            JOINT STATEMENT OF FACTS
                                                       Entered:  07/22/19   11:58:45   Page 28 of
                                                58
 1        23.    In 2004, the California Department of Child Support Services recorded six Abstracts

 2   of Support Judgment with the San Francisco County Assessor-Recorder’s Office, each arising

 3   from the December 8, 2003 child-support judgment; of these six abstracts, four were recorded

 4   against Luke and various Brugnara entities, including BPVI, and two were recorded against Luke

 5   alone. (Ex. 31: Abstracts of Support Judgment.)

 6        E.     Since 1992, Luke has formed at least ten entities to hold title to real
                 property (collectively, the “Brugnara Entities”).
 7

 8        24.    The Brugnara Entities include the following:

 9                                                                                    Registration
            Entity                                     Registration Date                 State
10
            Brugnara Corporation                       November 19, 1992               California
11
            Brugnara Properties LP                         April 30, 1997              California
12
            Brugnara Properties I LP (“BPI”)               July 18, 1997               California
13
            Brugnara Properties II LP (“BPII”)             July 18, 1997               California
14
            Brugnara Properties III                       January 12, 1998             California
15
            Brugnara Properties IV LLC                    August 2, 1999                Nevada
16
            Brugnara Properties V LLC
17                                                        October 8, 1999               Nevada
            (“BPV”)
18
            Brugnara Properties VI Inc.                   October 8, 1999               Nevada
19
            Brugnara Properties VI Corporation
                                                           April 19, 2000              California
20          (“BPVI”)
21          Brugnara Properties VII                         July 6, 2006               California
22   (Exs. 32-34: Results from Business Entity Searches of the California and Nevada Secretary of
23   State websites; Ex. 112: BPVI’s Responses to Defendants’ Requests for Admissions (“RFAs &
24   Responses”), Request and Response No. 2.)
25        25.    Luke claims he has been in full control of each of the Brugnara Entities at all times
26   except during times when he has been incarcerated and Kay has been in control. (Ex. 101:
27   L. Brugnara Depo. Tr., 250:22-25.) Kay admits that Luke was in full control of BPVI between
28
                                                      5

Case: 17-03071     Doc# 91    EXHIBIT
                               Filed: A:07/20/19
                                         JOINT STATEMENT OF FACTS
                                                    Entered:  07/22/19     11:58:45     Page 29 of
                                              58
 1   February 2012 and May 2014. (Ex. 111: BPVI 30(b)(6) Depo. Tr., 13:11-24.) Kay often defers to

 2   Luke for knowledge about BPVI’s affairs. (Ex. 111: BPVI 30(b)(6) Depo. Tr., 22:8-13; 25:21-24;

 3   26:3-15; 28:1-6; 44:17-20; 51:16-19; 68:14-24; 70:18-20; 85:10-19; 104:22-24.)

 4         26.      In February 2003, in a petition filed in federal district court, Luke admitted that he

 5   was the alter ego of at least three of the Brugnara Entities; Brugnara Corporation, which he

 6   referred to as a “dba” for himself, BPI, and BPII. (Ex. 61: Petition to Quash Internal Revenue

 7   Summons, Luke Brugnara dba Brugnara Corporation, et al. v. United States of America, United

 8   States District Court for the Northern District of California, Case No. 3:03-cv-00932-JSW, Dkt

 9   No. 1, ¶ 3.)

10         27.      In February 2003, Brugnara Corporation was the general partner of BPI, and BPII.

11   (See Ex. 35: Brugnara Corporation’s Amended and Restated Articles of Incorporation dated July

12   1997; see also Ex. 36: Brugnara Corporation’s Second Restated Articles of Incorporation dated

13   February 7, 2003.) Between May 2000 and July 2006, BPI’s general partners were comprised of

14   only Brugnara Corporation and BPVI. (See Ex. 37: BPI’s Amendment to Certificate of Limited

15   Partnership dated May 16, 2000; Ex. 38: BPI’s Restated Certificate of Limited Partnership dated

16   July 6, 2006.) Since June 2000, BPII’s general partners were comprised of only Brugnara

17   Corporation and BPVI. (See Ex. 39: BPII’s Amendment to Certificate of Limited Partnership

18   dated June 1, 2000.)

19         28.      Between 1993 and 2002, Luke, through Brugnara Entities, purchased, sold, and

20   otherwise transferred a number of multimillion dollar properties, realizing millions of dollars in

21   gains. The table below identifies some of those properties and provides details for the transactions

22   involving each property:

23

24

25

26

27

28
                                                         6

Case: 17-03071        Doc# 91     EXHIBIT
                                   Filed: A:07/20/19
                                             JOINT STATEMENT OF FACTS
                                                        Entered:  07/22/19   11:58:45    Page 30 of
                                                  58
 1                                                                                            Approximate
 2                                                                                            Taxable Gain
                                                                                               Personally
 3                                                               Purchase                      realized by
       Property                              Titleholder           Date          Sale Date        Luke
 4
       Market Street                       Brugnara Corp.        5/7/1993        1/20/2000     $6.5 million
 5     (a commercial office
 6     building located at 935-
       939 Market Street in San
 7     Francisco)

 8     2nd Street                          Brugnara Corp.        6/15/1993      12/23/1999     $3.7 million
       (a commercial office
 9
       building located at 171 2nd
10     Street in San Francisco)

11     Mission Street                      Brugnara Corp.        12/7/1993       1/5/2000      $9.0 million
       (a commercial office
12
       building located at 810-814
13     Mission Street in San
       Francisco)
14
       38 San Jacinto                      Brugnara Corp.        7/1/1994        7/3/2003        $300,000
15     (a residential house located
16     at 38 San Jacinto Way in San
       Francisco)
17
       36 San Jacinto                      Brugnara Corp.       11/17/1994 10/15/2002            $440,000
18     (a residential house located
       at 36 San Jacinto Way in San
19
       Francisco)
20
       Post Street                       Brugnara Properties     1/27/1998       5/16/2001     $21.5 million
21     (a commercial office                      III
       building located at 490 Post
22
       Street in San Francisco)
23
       Silver City                               BPV            10/20/1999       5/1/2002      $10.8 million
24     (an 8-acre shopping center
       located at 3025 South Las
25
       Vegas Boulevard in Las
26     Vegas)

27

28
                                                            7

Case: 17-03071       Doc# 91         EXHIBIT
                                      Filed: A:07/20/19
                                                JOINT STATEMENT OF FACTS
                                                           Entered:  07/22/19   11:58:45     Page 31 of
                                                    58
 1   (See Ex. 47: Declaration of Revenue Agent Charles Tonna (“Decl. of RA Tonna.), Schs. 2a-2g,

 2   United States v. Brugnara, United States District Court for the Northern District of California,

 3   Case No. 3:08-cr-0222 WHA, (the “USDC Tax Case”), Dkt. Nos. 110-3 - 110-5.) In February

 4   2001, the principal of an accounting firm hired by Luke wrote a letter to Luke advising him,

 5   among other things, that his entities are required to timely file tax returns regardless of the

 6   amount of income or loss, and that a corporation’s income, expenses, and other deductions may

 7   not be reported on a pass-through basis by its shareholders. (See Ex. 46: Declaration of Troy

 8   Crowther, ¶ 3, USDC Tax Case, Dkt. No. 110-2.) Luke responded to the letter from his

 9   accountant by requesting that the firm “delete” the letter from its computers. (See id., ¶ 4.) Luke

10   did not report the sale of the Post Street property on his 2001 tax return. (See Ex. 47: Decl. of RA

11   Tonna, ¶ 11.) Luke’s 2002 tax return failed to report a gain of over $10 million from the sale of

12   the Silver City property. (See id., ¶ 12.)

13         29.   On July 12, 2002, Luke, through BPV, purchased the property located at 224 Sea

14   Cliff Avenue in San Francisco (“SeaCliff”) — a seven-bedroom ocean-front house, and one of

15   only seven houses on “billionaire’s row” with its own private beach and cove in San Francisco.

16   (Ex. 4: Grant Deed: Bonino Family Trust to BPV; Ex. 68: Declaration of Kay Brugnara dated

17   May 5, 2018, ¶ 9, Current Bankruptcy Case, Dkt. No. 225.)

18         30.   On October 21, 2002, Luke transferred SeaCliff from BPV to another one of his

19   entities and the plaintiff in this case, BPVI, who currently holds legal title to the property. (Ex. 7:

20   Grant Deed: BPV to BPVI; Ex. 101: L. Brugnara Depo. Tr., 61:19-62:4; Ex. 112: RFAs &

21   Responses, Request and Response Nos. 1, 31.)

22         F.    Luke has been incarcerated for various periods of time since 2010.
23         31.   On January 26, 2010, Luke pleaded guilty to willfully and knowingly filing false
24   federal income-tax returns for the years 2000, 2001, and 2002. (Ex. 45: Hearing Transcript, pp.
25   39-40, USDC Tax Case, Dkt. No. 76; see also Ex. 44: Application for Permission to Enter Plea of
26   Guilty and Order Accepting Plea, ¶ 5, USDC Tax Case, Dkt. No. 70.)
27

28
                                                        8

Case: 17-03071     Doc# 91      EXHIBIT
                                 Filed: A:07/20/19
                                           JOINT STATEMENT OF FACTS
                                                      Entered:  07/22/19   11:58:45     Page 32 of
                                                  58
 1         32.   On May 28, 2010, the District Court for the Northern District of California sentenced

 2   Luke to 30 months in prison and one year of supervised release. (Ex. 49: Amended Judgment,

 3   pp. 2-3, USDC Tax Case, Dkt. No. 134.)

 4         33.   On May 28, 2014, while on supervised release, Luke was charged with mail fraud

 5   under 18 U.S.C. § 1341, and placed back into custody. (See Ex. 53: Criminal Complaint, United

 6   States v. Brugnara, United States District Court for the Northern District of California, Case

 7   No. 3:14-cr-00306 WHA (the “Mail Fraud Case”), Dkt. No. 1; Ex. 54: Minute Entry, Mail Fraud

 8   Case, Dkt. No. 5.)

 9         34.   In August, 2014, while he was waiting for trial on the mail fraud charge, Luke was

10   transferred to a halfway house. (See Ex. 55: Minute Entry, Mail Fraud Case, Dkt. No. 94.)

11         35.   Luke violated the conditions of his pretrial release, so on September 24, 2014, Luke

12   was remanded back into the custody of U.S. Marshal. (See Ex. 56: Minute Entry, Mail Fraud

13   Case, Dkt. No. 141.)

14         36.   On or about February 5, 2015, while on furlough from custody to meet with his

15   attorney, Luke escaped. (See Ex. 57: Bench Warrant and Revocation of Furlough Privileges, Mail

16   Fraud Case, Dkt. No. 317.) Luke was later captured and remanded back into custody on

17   February 12, 2015. (See Ex. 58: Minute Entry, Mail Fraud Case, Dkt. No. 321.)

18         37.   On May 19, 2015, Luke was convicted of wire fraud, false declaration before a court,

19   escape, and contempt. (Ex. 59: Minute Entry, Mail Fraud Case, Dkt. No. 791.)

20         38.   Luke is currently serving an 84-month sentence at USP Beaumont. (See Ex. 52: Court

21   Docket, Mail Fraud Case.)

22   II.   THE DEBTOR: BPVI
23         A.    Luke created BPVI in 2000, and appointed himself its sole shareholder and
                 officer.
24

25         39.   On April 19, 2000, Luke created and registered BPVI with the California Secretary of
26   State. (Ex. 40: BPVI’s Articles of Incorporation dated April 19, 2000 (“Articles of
27   Incorporation”); Ex. 112: RFAs & Responses, Request and Response Nos. 2, 6.)
28
                                                      9

Case: 17-03071     Doc# 91    EXHIBIT
                               Filed: A:07/20/19
                                         JOINT STATEMENT OF FACTS
                                                    Entered:  07/22/19   11:58:45   Page 33 of
                                              58
 1         40.   BPVI’s original Articles of Incorporation limited BPVI’s purpose to “act[ing] as the

 2   General Partner of Brugnara Properties I, LP, and Brugnara Properties II, LP.” (Ex. 40: Articles

 3   of Incorporation.) The Articles of Incorporation also required BPVI to have at least one

 4   independent director. (See id.)

 5         41.   On July 25, 2000, BPVI filed its Restated Articles of Incorporation. (Ex. 41: BPVI’s

 6   Restated Articles of Incorporation (“Restated Articles of Incorporation”.) The Restated Articles

 7   of Incorporation made no changes to BPVI’s purpose and continued to require at least one

 8   independent director. (See id.) Luke signed the Restated Articles of Incorporation as BPVI’s

 9   president and secretary. (See id.)

10         42.   On February 7, 2003, BPVI filed its Second Restated Articles of Incorporation.

11   (Ex. 42: BPVI’s Second Restated Articles of Incorporation (“Second Restated Articles of

12   Incorporation”.) While BPVI’s Second Restated Articles of Incorporation no longer required an

13   independent director, they continued to limit BPVI’s purpose to “act[ing] solely as the special

14   purpose corporate General Partner of Brugnara Properties I, LP, and Brugnara Properties II, LP.”

15   (See id.) Luke signed the Second Restated Articles of Incorporation as BPVI’s president and

16   secretary. (See id.)

17         43.   On February 22, 2005, BPVI filed its third amended Articles of Incorporation.

18   (Ex. 43: BPVI’s Third Restated Articles of Incorporation (“Third Restated Articles of

19   Incorporation”.) According to the Third Restated Articles of Incorporation, BPVI’s purpose is to

20   “engage in any lawful act or activity” authorized by California’s General Corporations Law. (See

21   id.; see also Ex. 112: RFAs & Responses, Request and Response No. 7. 2) Luke signed the Third

22   Restated Articles of Incorporation as BPVI’s president and secretary. (See id.)

23         44.   BPVI’s Articles of Incorporation authorized BPVI to issue 100 shares. (Ex. 40:

24   Articles of Incorporation; Ex. 112: RFAs & Responses, Request and Response Nos. 7, 13. 3)

25

26           2
             The numbering of the requests in Ex. 112: RFAs & Responses mistakenly repeated the
     numbers 6 and 7. This reference is to the second Request and Response No. 7 (p. 4: 16-20).
27
             3
             The numbering of the requests in Ex. 112: RFAs & Responses mistakenly repeated the
28   numbers 6 and 7. This reference is to the second Request and Response No. 7 (p. 4:16-20).
                                                    10

Case: 17-03071      Doc# 91    EXHIBIT
                                Filed: A:07/20/19
                                          JOINT STATEMENT OF FACTS
                                                     Entered:  07/22/19   11:58:45     Page 34 of
                                              58
 1         45.   From the time he created BPVI until at least 2005, Luke was the sole owner of all 100

 2   shares of BPVI. (Ex. 101: L. Brugnara Depo. Tr., 91:11-24.)

 3         46.   Luke did not contribute any money to BPVI to obtain his 100 shares of BPVI.

 4   (Ex. 101: L. Brugnara Depo. Tr., 319:15-19.)

 5         47.   Kay claims that Luke transferred all 100 shares of BPVI to her in 2005. (Ex. 100:

 6   K. Brugnara Depo. Tr., 24:21-25:5; see also Ex. 60: Declaration of Kay Brugnara in Support of

 7   Motion for Stay Pending Appeal dated May 11, 2018, (“May 11, 2018 Decl. of K. Brugnara”),

 8   Brugnara v. United States Trustee, United States District Court for the Northern District of

 9   California, Case No. 3:18-cv-02822 WHA (“Kay’s Appeal”), Dkt. No. 3, ¶ 1.).

10         48.   Kay admits that she did not pay any money in exchange for her BPVI shares.

11   (Ex. 100: K. Brugnara Depo. Tr., 46:22-24.)

12         49.   According to Kay, Luke kept possession of BPVI’s share certificates after he

13   transferred the shares to her. (Ex. 100: K. Brugnara Depo. Tr., 25:18-21.)

14         50.   Kay does not know where her BPVI share certificates currently are. (Ex. 100:

15   K. Brugnara Depo. Tr., 272:3-19.)

16         51.   Since it was created, Luke and Kay have been BPVI’s only shareholders, directors

17   and officers. (Ex. 111: BPVI 30(b)(6) Depo. Tr., 34:1-5, 33:1-18; Ex. 112: RFAs & Responses,

18   Request and Response Nos. 10-12.)

19         52.   Since it was created, Luke and Kay have controlled BPVI. (Ex. 112: RFAs &

20   Responses, Request and Response No. 98.)

21         53.   From April 19, 2000 until January 2, 2010, Luke was BPVI’s sole officer and

22   director. (Ex. 111: BPVI 30(b)(6) Depo. Tr., 34:1-5.)

23         54.   Luke and Kay have made contradictory statements about the identities of BPVI’s

24   officers and directors after January 2010:

25                     On March 13, 2015, Luke filed a declaration in a previous BPVI
                       bankruptcy case, claiming he was an “Officer of Brugnara
26                     Properties VI for the past 14 years” (that is, from 2000-2015).
                       (Ex. 75: Declaration of Luke Brugnara in Opposition of Motion for
27                     Relief from the Automatic Stay of 11 U.S.C. (“2015 Decl. of Luke
                       Brugnara”), ¶ 1, In re BPVI., United States Bankruptcy Court for
28
                                                     11

Case: 17-03071     Doc# 91     EXHIBIT
                                Filed: A:07/20/19
                                          JOINT STATEMENT OF FACTS
                                                     Entered:  07/22/19   11:58:45   Page 35 of
                                              58
 1                     the Northern District of California, Case No. 14-31867 DM (“2014
                       Bankruptcy Case”), Dkt. No. 23.)
 2
                       On May 2018, Kay claimed that she has been the sole officer and
 3                     director of BPVI since January 2, 2010. (Ex. 60: May 11, 2018
                       Decl. of K. Brugnara, ¶¶ 1, 4, 6, 7.)
 4
                       At her August 2018 deposition, and at the 30(b)(6) deposition of
 5                     BPVI (in November 2018), Kay claimed that she and Luke were
                       co-presidents of BPVI between 2012 and 2014. (Ex. 100:
 6                     K. Brugnara Depo. Tr., 17:24-19:1, 19:25-20:8; Ex. 111: BPVI
                       30(b)(6) Depo. Tr., 33:16-34:5.)
 7
           55.   According to Kay, when she and Luke were co-presidents, Luke had primary control
 8
     over BPVI, while Kay had a “much lesser involvement.” (Ex. 100: K. Brugnara Depo. Tr. 19:25
 9
     – 20:8; 92:22-93:24.)
10
           56.   In November 2018, Kay was unsure of what positions she holds with BPVI because
11
     her position changes when Luke is not around. (Ex. 111: BPVI 30(b)(6) Depo. Tr., 33:1-10.)
12
           57.   According to Kay, Luke is no longer an officer of BPVI because he is currently
13
     unavailable due to his incarceration. (Ex. 111: BPVI 30(b)(6) Depo. Tr., 34:6-8.)
14
           58.   Luke testified that he expects to become president of BPVI when he is released from
15
     prison. (Ex. 101: L. Brugnara Depo. Tr., 220:19-24.)
16
           B.    Luke and Kay do not follow any corporate formalities.
17
           59.   Though BPVI was initially formed to be the managing partner of BPI, Kay does not
18
     know whether BPVI continues to be a managing partner of BPI. (See Ex. 40: Articles of
19
     Incorporation; Ex. 111: BPVI 30(b)(6) Depo. Tr., 26:3-11, Ex. 101: L. Brugnara Depo. Tr., 85:4-
20
     6.)
21
           60.   Kay did not review any of BPVI’s corporate documents when she became its
22
     president in 2010. (Ex. 100: K. Brugnara Depo. Tr., 22:22-23:1.)
23
           61.   When Kay became president of BPVI in 2010, she did not know where BPVI's
24
     corporate records were kept and she did not have access to them. (Id., 23:2-8.)
25
           62.   Throughout the course of the Current Bankruptcy Case and the instant adversary
26
     proceeding, BPVI has produced only two corporate documents: Corporate Resolution, dated
27
     January 2, 2010, appointing Kay as President of BPVI (the “January 2, 2010 Corporate
28
                                                     12

Case: 17-03071     Doc# 91    EXHIBIT
                               Filed: A:07/20/19
                                         JOINT STATEMENT OF FACTS
                                                    Entered:  07/22/19   11:58:45      Page 36 of
                                              58
 1   Resolution”), and Corporate Resolution to Borrow, dated July 5, 2013 and executed by Luke as

 2   president of BPVI, authorizing BPVI to borrow $1.7 million from Saxe Mortgage Company (the

 3   “July 5, 2013 Corporate Resolution”). (Ex. 116: January 2, 2010 Corporate Resolution; Ex. 100:

 4   K. Brugnara Depo. Tr., 34:5-35:4; Ex. 117: July 5, 2013 Corporate Resolution; Ex. 100:

 5   K. Brugnara Depo. Tr., 92:2-14; Ex. 112: RFAs & Responses, Request and Response Nos. 20,

 6   62.)

 7            63.   Kay claims that she could not find BPVI’s corporate records because they were either

 8   nonexistent, lost, or destroyed. (Ex. 111: BPVI 30(b)(6) Depo. Tr., 118:3-119-11, 55:5-58:22.)

 9            64.   BPVI failed to produce any documents in response to the United States and FTB’s

10   request for production of BPVI’s financial statements, balance sheets, general ledgers, and other

11   documents relating to BPVI’s financial affairs, claiming that these documents do not exist.

12   (Ex. 114: United States and FTB’s Joint First Set of Requests for Production of Documents to

13   Plaintiff (“RPDs”), Request No. 7; Ex. 115: Responses to RPDs.)

14            65.   BPVI’s bylaws require regular meetings of the board of directors on the last Tuesday

15   of March of each year. (Ex. 121: By-Laws of BPVI (“Bylaws”), Old Republic Title Records,

16   Bates Nos. ORT1117014165_0011-12.) BPVI does not hold regular board of directors meetings

17   nor can it provide minutes for any board meetings. (Ex. 111: BPVI 30(b)(6) Depo. Tr., 58:23-

18   60:1.)

19            66.   The Bylaws require regular annual meetings of shareholders on the last Tuesday of

20   March of each year. (Ex. 121: By-Laws, Old Republic Title Records, Bates Nos.

21   ORT1117014165_0016.) BPVI does not hold regular shareholder meetings nor can it provide

22   minutes for any shareholder meetings. (Ex. 101: L. Brugnara Depo. Tr., 129:19-130:12; Ex. 100:

23   K. Brugnara Depo. Tr., 257:6-13.)

24            67.   BPVI does not have a corporate seal. (Ex. 111: BPVI 30(b)(6) Depo. Tr., 54:9-21.)

25            68.   BPVI does not have a letterhead. (Id., 54:22-55:2.)

26

27

28
                                                       13

Case: 17-03071        Doc# 91    EXHIBIT
                                  Filed: A:07/20/19
                                            JOINT STATEMENT OF FACTS
                                                       Entered:  07/22/19   11:58:45   Page 37 of
                                                 58
 1         C.    BPVI has no business purpose other than to hold title to the Brugnaras’
                 personal residence.
 2
           69.   BPVI does not generate any income. (Ex. 111: BPVI 30(b)(6) Depo. Tr., 46:5-9;
 3
     49:1-6; Ex. 112: RFAs & Responses, Request and Response No. 66.)
 4
           70.   Kay claims that BPVI is a “real-estate business.” (Ex. 111: BPVI 30(b)(6) Depo. Tr.,
 5
     44:12-16.) But in the nine years that Kay claims to have been BPVI’s president (2010-2019),
 6
     BPVI has not bought or sold or leased any property. (Ex. 111: BPVI 30(b)(6) Depo. Tr., 44:17-
 7
     45:7; Ex. 112: RFAs & Responses, Request and Response Nos. 31, 34.)
 8
           71.   According to Luke and Kay, BPVI has never had any assets other than SeaCliff.
 9
     (Ex. 111: BPVI 30(b)(6) Depo. Tr., 69:4-20; Ex. 112: RFAs & Responses, Request and
10
     Response No. 78; see also Ex. 83, Declaration of Luke Brugnara dated July 30, 2009 (“2009
11
     Decl. of Luke Brugnara”), ¶ 2, In re BPVI, United States Bankruptcy Court for the Northern
12
     District of California, Case No. 09-30038 DM (“2009 Bankruptcy Case”), Dkt. No. 34.)
13
           72.   Luke and Kay have not reported any assets, including SeaCliff, or any other
14
     buildings, land, or cash, nor any liabilities, such as any mortgages or outstanding loans, on the
15
     balance sheets attached to BPVI’s federal tax returns. (See Ex. 112: RFAs & Responses, Request
16
     and Response Nos. 79-84, 104-110 referencing Attachments I-N (Exs. 151-156: BPVI’s Forms
17
     1120 for tax years 2005-2010); Exs. 157-159: BPVI’s Forms 1120 for tax years 2012, 2013,
18
     2016.)
19
           73.   In July 2009, Luke stated that BPVI had not engaged in any transactions other than its
20
     acquisition of title to SeaCliff. (See Ex. 83: 2009 Decl. of Luke Brugnara, ¶ 3.)
21
           74.   In July 2009, Luke also stated that BPVI had not made any distributions of assets,
22
     payments to creditors or transfers to him, his wife or any Brugnara entities. (See id.)
23
           75.   Kay’s vision for BPVI as its president, is “to hold the property.” (Ex. 111: BPVI
24
     30(b)(6) Depo. Tr., 45:17-19.)
25
           76.   Kay claims that as compensation for her role as BPVI’s president, she receives an
26
     annual “salary” of $200,000 from BPVI, payable in rent credit at SeaCliff. (See Ex. 116:
27
     January 2, 2010 Corporate Resolution; see also Ex. 111: BPVI 30(b)(6) Depo. Tr., 20:13-15.)
28
                                                      14

Case: 17-03071     Doc# 91     EXHIBIT
                                Filed: A:07/20/19
                                          JOINT STATEMENT OF FACTS
                                                     Entered:  07/22/19   11:58:45    Page 38 of
                                               58
 1         77.   Kay believes her duties as president of BPVI, which she describes as managing

 2   BPVI’s litigation, maintaining SeaCliff, representing herself pro se in a personal lawsuit, taking

 3   care of her four children, and “doing every household duty … from shopping and cooking and

 4   cleaning” justify her “salary.” (Ex. 100: K. Brugnara Depo. Tr., 273:20-274:15; see also Ex. 111:

 5   BPVI 30(b)(6) Depo. Tr., 22:18-24.)

 6         78.   It was Kay and Luke’s idea for Kay to have a “lease agreement in lieu of

 7   compensation” for her services as BPVI’s president. (Ex. 111: BPVI 30(b)(6) Depo. Tr., 20:14-

 8   21.) Kay did not negotiate with anyone on her compensation from BPVI. (Ex. 111: BPVI 30(b)(6)

 9   Depo. Tr., 20:22-22:24.)

10         79.   BPVI has never had any employees. (Id., at 42:10-14.)

11         D.    Since 2009, BPVI has filed for bankruptcy protection four times.
12               1.     The 2009 Bankruptcy Case
13         80.   BPVI filed its first Chapter 11 bankruptcy on January 7, 2009. (Ex. 82: Petition with

14   Statement of Financial Affairs, 2009 Bankruptcy Case, Dkt. No. 1.)

15         81.   In its 2009 Statement of Financial Affairs, signed by Luke under penalty of perjury

16   on January 6, 2009, BPVI did not disclose any revenue, salaries, compensation, or payments or

17   transfers to any party, nor did it report the closure of any financial accounts within a year of filing

18   its bankruptcy petition. (Id.)

19         82.   BPVI’s 2009 Statement of Financial Affairs lists Luke as its secretary, director, and

20   100% shareholder. (See id., p. 10.)

21         83.   In its 2009 Bankruptcy Schedules, signed on January 6, 2009, by Luke, under penalty

22   of perjury, BPVI claims the following:

23                      BPVI has no checking, savings, or any other type of financial
                        account or any cash on hand (Sched. B); and that
24
                        BPVI has no executory contracts or unexpired leases (Sched. G).
25
     (See id.)
26

27

28
                                                       15

Case: 17-03071        Doc# 91   EXHIBIT
                                 Filed: A:07/20/19
                                           JOINT STATEMENT OF FACTS
                                                      Entered:  07/22/19   11:58:45    Page 39 of
                                                58
 1                 2.     The 2010 Bankruptcy Case

 2           84.   BPVI filed its second Chapter 11 bankruptcy on September 17, 2010. (Ex. 78:

 3   Petition, In re BPVI, United States Bankruptcy Court for the Northern District of California, Case

 4   No. 10-33637 DM (“2010 Bankruptcy Case”), Dkt. No. 1.)

 5           85.   BPVI’s attorney’s fees for its 2010 Bankruptcy Case were paid by Brugnara

 6   Properties VII. (Ex. 80: Attorney’s Amended Disclosure Statement, 2010 Bankruptcy Case, Dkt.

 7   No. 20.)

 8           86.   In its 2010 Statement of Financial Affairs, signed by Kay under penalty of perjury on

 9   October 18, 2010, BPVI did not disclose any revenue, salaries, compensation, or payments or

10   transfers to any party, nor did it report the closure of any financial accounts within a year of filing

11   its bankruptcy petition. (Ex. 79: Statement of Financial Affairs and Bankruptcy Schedules, 2010

12   Bankruptcy Case, Dkt. No. 14.)

13           87.   In its 2010 Bankruptcy Schedules, signed on October 18, 2010, by Kay, under penalty

14   of perjury, BPVI claims the following:

15                 a.     BPVI has no checking, savings, or any other type of financial
                          account or any cash on hand (Sched. B); and that
16
                   b.     BPVI has no executory contracts or unexpired leases (Sched. G).
17

18   (Id.)

19                 3.     The 2014 Bankruptcy Case

20           88.   BPVI filed its third Chapter 11 bankruptcy on December 31, 2014. (Ex. 73: Petition,

21   2014 Bankruptcy Case, Dkt. No. 1.)

22           89.   In its 2014 Statement of Financial Affairs, signed by Luke under penalty of perjury

23   on January 26, 2015, BPVI did not disclose any revenue, salaries, compensation, or payments or

24   transfers to any party, nor did it report the closure of any financial accounts within a year of filing

25   its bankruptcy petition. (Ex. 74: Statement of Financial Affairs and Bankruptcy Schedules, 2014

26   Bankruptcy Case, Dkt. No. 16.)

27           90.   BPVI’s 2014 Statement of Financial Affairs lists Luke as its president and sole

28   officer, and Kay as its sole shareholder. (See id., p. 9.)
                                                        16

Case: 17-03071          Doc# 91   EXHIBIT
                                   Filed: A:07/20/19
                                             JOINT STATEMENT OF FACTS
                                                        Entered:  07/22/19   11:58:45   Page 40 of
                                                 58
 1         91.   BPVI’s 2014 Statement of Financial Affairs also states that no officer’s or director’s

 2   relationship was terminated within one year of its filing of its bankruptcy petition. (See id., p. 10.)

 3         92.   In its 2014 Bankruptcy Schedules, signed by Luke under penalty of perjury on

 4   January 27, 2014, BPVI claims the following:

 5               a.     BPVI has no checking, savings, or any other type of financial
                        account or any cash on hand (Sched. B); and that
 6
                 b.     BPVI has no executory contracts or unexpired leases (Sched. G).
 7

 8   (Ex. 74: Statement of Financial Affairs and Bankruptcy Schedules, 2014 Bankruptcy Case, Dkt.

 9   No. 16.)

10               4.     The Current Bankruptcy Case
11         93.   BPVI filed its fourth, and current, Chapter 11 bankruptcy on May 22, 2017. (Ex. 62:

12   Petition, Current Bankruptcy Case, Dkt. No. 1.)

13         94.   In its Current Bankruptcy Case Statement of Financial Affairs, signed by Kay under

14   penalty of perjury on June 19, 2017, BPVI claims the following:

15               a.     BPVI has no revenue (p. 1);
16               b.     BPVI has had no payments or transfers to creditors within 90 days
                        of filing its bankruptcy petition (p. 1);
17
                 c.     BPVI has had no transfers of property made within 1 year before
18                      filing the petition that benefited any insider (p. 1);
19               d.     BPVI has not made any gifts or charitable contributions in the
                        aggregate amount of over $1000 to any recipient (p. 2);
20
                 e.     BPVI’s $50,000 attorney retainer associated with filing the
21                      bankruptcy case was paid by PSG Capital (p. 3);
22               f.     BPVI made no transfers of money or other property to any person
                        within 2 years of filing its bankruptcy petition (p. 3); and
23
                 g.     BPVI did not provide any insider any value in any form, including
24                      salary, other compensation, draws, bonuses, or loans within 1 year
                        before filing its bankruptcy petition (p. 6).
25

26   (Ex. 64: Statement of Financial Affairs, Current Bankruptcy Case, Dkt. No. 22.)

27         95.   In its Current Bankruptcy Case Schedules, signed on June 19, 2017, by Kay, under

28   penalty of perjury, BPVI claims the following:
                                                       17

Case: 17-03071        Doc# 91   EXHIBIT
                                 Filed: A:07/20/19
                                           JOINT STATEMENT OF FACTS
                                                      Entered:  07/22/19   11:58:45    Page 41 of
                                                58
 1               a.     Other than $100 at US Bank, BPVI has no other cash, cash
                        equivalents, or financial assets (p. 6); and that
 2
                 b.     BPVI has no executory contracts or unexpired leases (p. 11).
 3

 4   (Ex. 63: Bankruptcy Schedules, Current Bankruptcy Case, Dkt. No. 21.)

 5         E.    BPVI has never had a legitimate bank account.

 6         96.   Before 2009, payments to vendors and lenders secured by SeaCliff came from a

 7   checking account at Wells Fargo Bank, titled in the name of Brugnara Corporation. (See Ex. 84:

 8   Petition with Bankruptcy Schedules and Statement of Financial Affairs, In re Brugnara

 9   Corporation, United States Bankruptcy Court for the Northern District of California, Case No.

10   09-30041 DM (“2009 Brugnara Corporation Bankruptcy Case”), Dkt. No. 1, attachment to

11   Statement of Financial Affairs.) That single checking account was also used for deposits of rental

12   income from BPI’s commercial property, payments to vendors and lenders secured by BPI’s

13   commercial property, and payments for expenses “for the support, primarily living expenses, of

14   Luke Brugnara and his family (Luke Brugnara and Kay Brugnara are also guarantors of the junior

15   secured debt on Brugnara Corporation’s property).” (Id.)

16         97.   In a declaration filed in the 2009 Bankruptcy Case, Luke stated that BPVI has never

17   had a bank account. (Ex. 83: 2009 Decl. of Luke Brugnara, ¶ 2.)

18         98.   Kay does not know if BPVI had a bank account in 2010 when she became BPVI’s

19   president. (Ex. 100: K. Brugnara Depo. Tr., 35:17-20.)

20         99.   At her August 1, 2018, deposition, Kay testified that the only BPVI bank account she

21   is aware of is a debtor-in-possession account at Wells Fargo Bank that was opened pursuant to the

22   2010 Bankruptcy Case. (Id., 54:2-6.)

23         100. But confronted with an account application for a BPVI checking account at Wells

24   Fargo Bank (account no. XXXXXX0174) that was opened in July 2013 (“Wells Fargo Checking

25   Account X0174”), Kay admitted to opening that account on BPVI’s behalf. (Id., 55:8-17.)

26         101. Kay testified that she would have opened Wells Fargo Checking Account X0174 at

27   the direction of Luke because he was in charge of BPVI’s finances at that time. (Id., 55:18-21.)

28
                                                      18

Case: 17-03071        Doc# 91   EXHIBIT
                                 Filed: A:07/20/19
                                           JOINT STATEMENT OF FACTS
                                                      Entered:  07/22/19   11:58:45   Page 42 of
                                               58
 1        102. In 2013, Kay, at Luke’s direction, withdrew over $267,000 from Wells Fargo

 2   Checking Account X0174. (Id., 70:4-71:3, 72:18-74:12; see also Ex. 125: Wells Fargo Bank

 3   Records, Bates No. WF_0086.)

 4        103. Since 2010, BPVI has had numerous bank accounts, including:

 5                Financial                                Partial
                 Institution        Account Type          Acct. No.            Date Opened
 6               Wells Fargo          Checking         XXXXXX0174               7/16/2013
 7               Wells Fargo           Savings         XXXXXX6108               7/16/2013
 8               Wells Fargo       Checking (DIP)      XXXXXX6852                3/5/2015
                 Wells Fargo           Savings         XXXXXX0021                3/5/2015
 9
                 Wells Fargo          Checking         XXXXXX4302                4/5/2016
10
              JPMorgan Chase          Checking         XXXXXX5819               7/23/2015
11                US Bank          Checking (DIP)           X4598                    2017
12   (Ex. 125: Wells Fargo Bank Records, Bates Nos. WF_0067-71, WF_0009-13, WF_0025-
13   28; Ex. 120: JPMorgan Chase Bank Records (“JPMC Records”), Bates No. JPMC2_0118;
14   Ex. 63: Bankruptcy Schedules, Current Bankruptcy Case, Dkt. No. 21.)
15        104. The Brugnaras have treated the Wells Fargo and JP Morgan Chase bank accounts
16   listed above as their personal bank accounts. For example:
17                    On July 19, 2013, Old Republic Title wired the cash proceeds of
                      SeaCliff’s refinance, in the amount of approximately $267,000, into
18                    Wells Fargo Checking Account X0174. Three days later, on July
                      22, 2013, Kay withdrew almost the entire amount in cash. (Ex. 100:
19                    K. Brugnara Depo. Tr., 72:18-20; see also Ex. 125: Wells Fargo
                      Bank Records, Bates No. WF_0086; Ex. 103: Amended Borrower’s
20                    Closing Statement – Saxe Mortgage.)
21                    On July 23, 2015, Kay deposited the cash proceeds of another
                      refinance of SeaCliff, over $57,000 paid by check, into BPVI’s
22                    checking account at JPMorgan Chase. (Ex. 120: JMPC Records,
                      Bates Nos. JPMC2_0007, JPMC2_0022-23.) The next day, on July
23                    24, 2015, Kay withdrew $41,739.93 in cash from that account.
                      (Ex. 120: JPMC Records, Bates Nos. JPMC2_0007; Ex. 111: BPVI
24                    30(b)(6) Depo. Tr., 120:10-122:9.) On that same day, at Kay’s
                      request, Kay’s son, Luke II deposited $41,739.93 into his personal
25                    bank account at JPMorgan. (Ex. 111: BPVI 30(b)(6) Depo. Tr.,
                      125:12-126:11; Ex. 120: JPMC Records, Bates No. JPMC2_0228.)
26
                      Between March 26, 2016 and June 19, 2017, Kay deposited and
27                    then withdrew—either in cash or through debit card charges— over
                      $140,000 from the BPVI checking account at JPMorgan Chase.
28
                                                     19

Case: 17-03071    Doc# 91      EXHIBIT
                                Filed: A:07/20/19
                                          JOINT STATEMENT OF FACTS
                                                     Entered:  07/22/19   11:58:45    Page 43 of
                                              58
 1                    (Ex. 120: JPMC Records, Bates Nos. JPMC2_0051-54,
                      JPMC2_0065-66, JPMC2_0073-88, JPMC2_0100-107; Ex. 111:
 2                    BPVI 30(b)(6) Depo. Tr., 130:19-24; 134:23-135:1; 137:3-140:7;
                      140:12-143:20; 146:24-154:11; 154:23-160:24; 161:1-163:13;
 3                    169:2-170:6; 171:1-173:4.)

 4                    The withdrawals from BPVI’s account in 2016-2017 include large
                      cash withdrawals and debit-card charges of approximately $20,000
 5                    paid to a dentist, $6,000 for down payment on a car for Kay, and
                      purchases at Nordstrom and Best Buy. (See id.; Ex. 111: BPVI
 6                    30(b)(6) Depo. Tr., 130:19-24; 134:23-135:1; 137:3-140:7; 140:12-
                      143:20; 146:24-154:11; 154:23-160:24; 161:1-163:13; 169:2-170:6;
 7                    171:1-173:4.)

 8                    On May 23 and 24, 2017, just days after BPVI filed for bankruptcy,
                      Kay used BPVI’s debit card to pay over $600 for herself and her
 9                    daughters to stay at the Hyatt Vineyard Creek in Santa Rosa.
                      (Ex. 111: BPVI 30(b)(6) Depo. Tr., 163:5-12; 165:21-167:22; see
10                    also Ex. 120: JPMC Records, Bates No. JPMC2_100.)

11                    On May 24, 2017, Kay also withdrew $9,500 in cash from BPVI’s
                      checking account at JPMorgan Chase. (Ex. 120: JPMC Records,
12                    Bates No. JPMC2_0101.)

13                    And on June 14, 15, and 19, 2017, just days before signing and
                      filing BPVI’s Statement of Financial Affairs and Bankruptcy
14                    Schedules, stating that BPVI had not made any transfers of property
                      to any insider, Kay withdrew over $25,000 from BPVI’s checking
15                    account at JPMorgan Chase. (Ex. 120: JPMC Records, Bates
                      No. JPMC2_0105.)
16
                      In February 2017, Kay deposited into BPVI’s bank account a check
17                    for $4,432, payable to her personally, for settlement of a lawsuit
                      involving her daughter. (Ex. 120: JPMC Records, Bates
18                    Nos. JPMC2_0085-88; see also Ex. 111: BPVI 30(b)(6) Depo. Tr.,
                      130:19-24; 155:12-156:15; 158:14-160:14.)
19
          105. Kay has been the only authorized signer on the BPVI checking account at JPMorgan
20
     Chase. (Ex. 111: 30(b)(6) Depo. Tr., 61:19-22; 120:2-5.)
21
          106. Luke and Kay have not had bank accounts in their names for “many, many years.”
22
     (Ex. 100: K. Brugnara Depo. Tr., 151:19-24; Ex. 101: L. Brugnara Depo. Tr., 197:4-23.)
23
          107. With the exception of the checking account at US Bank (account no. X4598), Luke
24
     and Kay did not disclose the existence of any of the other BPVI bank accounts on BPVI’s 2014
25
     Bankruptcy Case and Current Bankruptcy Case schedules. (Ex. 74: Statement of Financial Affairs
26
     and Bankruptcy Schedules, 2014 Bankruptcy Case, Dkt. No. 16; Ex. 63: Bankruptcy Schedules,
27
     Current Bankruptcy Case, Dkt. No. 21.)
28
                                                    20

Case: 17-03071    Doc# 91     EXHIBIT
                               Filed: A:07/20/19
                                         JOINT STATEMENT OF FACTS
                                                    Entered:  07/22/19   11:58:45   Page 44 of
                                              58
 1         108. In October and November 2018, when the United States issued subpoenas to Wells

 2   Fargo and JPMorgan Chase to obtain bank records relating to BPVI, the Brugnaras filed motions

 3   to quash the United States’ subpoenas. (See Dkt. Nos. 35, 36, 42, 45, 49.)

 4         F.    BPVI has filed tax returns only when required to do so for bankruptcy or
 5               financing purposes.

 6         109. During discovery in this adversary proceeding, the United States and FTB requested
 7   BPVI’s tax returns, but BPVI did not produce any federal or state tax returns. (Ex. 114: RPDs,
 8   Request No. 3; Ex. 115: BPVI’s Responses to RPDs.)
 9         110. BPVI has only filed the following tax returns: 4
10
        Return Type       Tax year(s)     Return Date Corresponding BPVI Event
11     IRS Form 1120       2005-2010        7/4/2011     On June 3, 2011, the bankruptcy court, in
12                                                       BPVI’s 2010 Bankruptcy Case, ordered
                                                         BPVI to be current on its tax returns by
13                                                       7/8/2011.
14     IRS Form 1120       2012-2013        3/1/2015     In March 2015, BPVI was in the midst of
                                                         its 2014 Bankruptcy Case. Kay filed a
15                                                       declaration on March 4, 2015, claiming
16                                                       that she had filed BPVI’s federal tax
                                                         returns.
17
       IRS Form 1120          2016         5/22/2017     BPVI filed its Current Bankruptcy on
18                                                       May 22, 2017.
19      CA Form 100        2008-2010        7/4/2011     On June 3, 2011, the bankruptcy court, in
                                                         BPVI’s 2010 Bankruptcy Case, ordered
20                                                       BPVI to be current on its tax returns by
21                                                       7/8/2011.
        CA Form 100        2011-2012        7/9/2013     In July 2013, Luke caused BPVI to pledge
22
                                                         SeaCliff as collateral for a $1.7 million
23                                                       loan from Saxe Mortgage Company to
                                                         BPVI.
24
        CA Form 100        2015-2016       5/22/2017     BPVI filed its Current Bankruptcy on
25                                                       May 22, 2017.
26

27          4
              The Chapter 7 Trustee in the Current Bankruptcy Case may have filed 2017 and/or 2018
     tax returns for BPVI. The statement in ¶ 110 does not pertain to 2017 and/or 2018 tax returns, if
28   they were filed by the Chapter 7 Trustee.
                                                    21

Case: 17-03071     Doc# 91    EXHIBIT
                               Filed: A:07/20/19
                                         JOINT STATEMENT OF FACTS
                                                    Entered:  07/22/19   11:58:45   Page 45 of
                                              58
 1   (See Ex. 112: RFAs & Responses, Request and Response Nos. 79-84, 104-110 referencing

 2   Attachments I-N (Exs. 151 – 156: BPVI’s Forms 1120 for tax years 2005-2010); Exs. 157 – 159:

 3   BPVI’s Forms 1120 for tax years 2012, 2013, 2016; Ex. 118: RFA2 and Responses thereto,

 4   Request Nos. 104-110 referencing Attachments O-U (Exs. 160 – 166: BPVI’s Forms 100 for tax

 5   years 2008-2012, 2015, 2016); see also Ex. 77: Court Docket, 2010 Bankruptcy Case; Ex. 62:

 6   Petition, Current Bankruptcy Case, Dkt. No. 1; Ex. 25: Deed of Trust, BPVI to Saxe Mortgage

 7   Company; Ex. 76: Declaration of Kay Brugnara dated March 4, 2015, ¶ 9, 2014 Bankruptcy Case,

 8   Dkt. No. 24.)

 9         111. BPVI’s federal tax returns have not disclosed any income, expenses, paid-in capital,

10   loans from shareholders, or distributions. 5 (Ex. 100: K. Brugnara Depo. Tr., 111:21-112:7; 113:7-

11   19; 114:21-115:19; 117:13-25; Ex. 112: RFAs & Responses, Request and Response Nos. 79-84,

12   104-110 referencing Attachments I-N (Exs. 151 – 156: BPVI’s Forms 1120 for tax years 2005-

13   2010); Exs. 157 – 159: BPVI’s Forms 1120 for tax years 2012, 2013, 2016.)

14         112. BPVI has never filed an employment tax return, nor has it ever reported any

15   employee or officer compensation. (See id.; Ex. 111: BPVI 30(b)(6) Depo. Tr., 22:4-10.)

16         113. BPVI’s California corporate income tax returns for tax years 2008-2012, 2015, and

17   2016, did not disclose any income, expense, receipts, or distributions. 6 (See Ex. 118: RFA2 and

18   Responses thereto, Request Nos. 104-110 referencing Attachments O-U (Exs. 160 – 166: BPVI’s

19   Forms 100 for tax years 2008-2012, 2015, 2016.))

20

21

22

23

24          5
              The Chapter 7 Trustee in the pending bankruptcy case may have filed 2017 and/or 2018
     Forms 1120 for BPVI. This statement does not pertain to tax returns for tax years 2017 and/or
25   2018, if one was filed by the Chapter 7 Trustee.
26          6
              The Chapter 7 Trustee in the pending bankruptcy case may have filed 2017 and/or 2018
27   Forms 100 for BPVI. This statement does not pertain to tax returns for tax years 2017 and/or
     2018, if one was filed by the Chapter 7 Trustee.
28
                                                     22

Case: 17-03071       Doc# 91   EXHIBIT
                                Filed: A:07/20/19
                                          JOINT STATEMENT OF FACTS
                                                     Entered:  07/22/19   11:58:45   Page 46 of
                                              58
 1   III. THE SEACLIFF PROPERTY

 2         A.    Luke and Kay used Brugnara Entities to purchase and hold title to
                 SeaCliff.
 3

 4         114. Luke purchased the SeaCliff property from the Bonino family on July 12, 2002, for

 5   $8 million. (Ex. 101: L. Brugnara Depo. Tr., 52:3-54:11.) The Boninos’ deed transferred SeaCliff

 6   to Brugnara Properties V, LLC (“BPV”). (Ex. 4: Grant Deed: Bonino Family Trust to BPV.)

 7         115. On July 16, 2002, Luke signed a deed of trust stating that BPV on that date had

 8   borrowed $8.8 from Vestin Mortgage (“Vestin”) “for construction and other purposes.” (Ex. 5:

 9   Deed of Trust, BPV to Vestin.) As security for this loan, BPV, also on July 16, 2002, gave Vestin

10   a deed of trust pledging SeaCliff’s real property and fixtures. (See id.) The Vestin deed of trust

11   prohibited BPV from selling, conveying, transferring, assigning, disposing, or further

12   encumbering SeaCliff prior to its release from the deed of trust. (See id., §§ 2.9, 2.18.1, 3.1.3.)

13         116. On September 13, 2002, Vestin reconveyed SeaCliff back to BPV. (See Ex. 6: Partial

14   Reconveyance.) The reconveyance was titled “partial” reconveyance because Vestin’s deed of

15   trust encumbered SeaCliff’s real property and its fixtures, and Vestin was retaining its deed of

16   trust on SeaCliff’s fixtures. (See Ex. 5: Deed of Trust, BPV to Vestin; Ex. 6: Partial

17   Reconveyance.)

18         117. On October 21, 2002, Luke signed a deed that transferred SeaCliff from BPV to

19   BPVI. (Ex. 7: Grant Deed, BPV to BPVI; Ex. 101: L. Brugnara Depo. Tr., 61:19-62:4.)

20         118. No money was exchanged between BPV and BPVI, and no transfer taxes were paid

21   as a result of this transfer. (Ex. 7: Grant Deed, BPV to BPVI; Ex. 101: L. Brugnara Depo. Tr.,

22   63:20-65:8; 313:314:5.)

23         119. At the time of the transfer, SeaCliff was not listed for sale, and there is no evidence

24   that SeaCliff was appraised. (Ex. 101: L. Brugnara Depo. Tr., 66:2-12; Ex. 112: RFAs &

25   Responses, Request No. 30; Ex. 113: United States’ First Set of Requests for Interrogatories to

26   BPVI (“USA’s Rogs”), Interrogatory No. 1, and BPVI’s Responses to USA’s Rogs, Response to

27   Interrogatory No. 1, referencing Defendants’ RFA No. 30.)

28
                                                       23

Case: 17-03071     Doc# 91     EXHIBIT
                                Filed: A:07/20/19
                                          JOINT STATEMENT OF FACTS
                                                     Entered:  07/22/19   11:58:45     Page 47 of
                                               58
 1         120. Luke believes that SeaCliff has always been worth at least as much, or more than, the

 2   amount of the encumbrances against it. (Ex. 101: L. Brugnara Depo. Tr., 64:11-16; 79:2-14;

 3   101:19-102:7; 280:23-281:6; 313:9-23.)

 4         121. In May 2012, Luke stated, “the Brugnara Properties VI entity . . . merely holds title to

 5   [SeaCliff].” (Ex. 126: Wells Fargo Bank’s production in response to a Subpoena to Produce

 6   Documents (“Wells Fargo Loan Records”), directed to Wells Fargo Bank to produce records

 7   related to a Wells Fargo Loan to BPVI secured by SeaCliff; Ex. 101: L. Brugnara Depo. Tr.,

 8   190:17-191:16.)

 9         122. Luke also stated, “Luke Brugnara’s income has ALWAYS been the determinate of

10   the underwriting [of a loan secured by SeaCliff], not Brugnara Properties VI.” (Ex. 126: Wells

11   Fargo Loan Documents, emphasis in original; Ex. 101: L. Brugnara Depo. Tr., 190:17-191-16.)

12         123. Kay believes that SeaCliff is worth more than $25 million, and that the value of

13   SeaCliff has appreciated since its purchase. (Ex. 100: K. Brugnara Depo. Tr., 192:22-193:17;

14   196:20-197:16; 201:1-8, Ex. 111: BPVI 30(b)(6) Depo. Tr., 91:8-11.; Ex. 115: BPVI’s Responses

15   to RPDs, including email message from Kay to appraiser Dave Wallace, dated June 12, 2015 at

16   3:57 p.m.)

17         124. In November 2017, Wallace and Associates appraised SeaCliff at $20 million.

18   (Ex. 66: Appraisal attached to BPVI’s Plan and Disclosure Statement, Current Bankruptcy Case,

19   Dkt. No. 95, pp. 18-34.)

20         125. The Brugnaras moved into SeaCliff shortly after they purchased it in 2002 and they

21   have continued to live there since then. (Ex. 100: K. Brugnara Depo. Tr., 29:18-19; Ex. 60: May

22   11, 2018 Decl. of Kay Brugnara, ¶ 8; Ex. 112: RFAs & Responses, Request and Response

23   Nos. 92, 93.)

24         126. Since the 2002 acquisition, no one other than the Brugnaras has lived at SeaCliff.

25   (Ex. 111: BPVI 30(b)(6) Depo. Tr., 75:7-10.)

26         127. BPVI has never tried to lease SeaCliff to anyone other than a Brugnara. (Id., 75:11-

27   14; Ex. 112: RFAs & Responses, Response to Request Nos. 31, 34, 102.)

28
                                                      24

Case: 17-03071       Doc# 91    EXHIBIT
                                 Filed: A:07/20/19
                                           JOINT STATEMENT OF FACTS
                                                      Entered:  07/22/19   11:58:45   Page 48 of
                                               58
 1         128. From at least December 2, 2008 until January 5, 2015, SeaCliff’s PG&E account was

 2   in the name of BPI. (See Ex. 122: PG&E Records, p. 4.)

 3         129. SeaCliff’s water and sewer account is in Luke Brugnara’s name. (See Ex. 123: San

 4   Francisco Public Utilities Commission Documents, Bates Nos. SFPUC00002, SFPUC00008,

 5   SFPUC00014, SFPUC00020, SFPUC00030, SFPUC00058, SFPUC00073, SFPUC00098,

 6   SFPUC00112.)

 7         B.    While SeaCliff has appreciated in value, Luke and Kay have consistently
                 used the increased equity for their personal benefit without reporting any
 8               income, compensation, gains or distributions.
 9         130. Since its inception, BPVI has never reported any income, gains, distributions, or asset

10   transfers on its tax returns or bankruptcy schedules. (See above ¶¶ 81, 86, 89, 94, 111, 113.)

11               1.     Luke and Kay used equity from SeaCliff to pay $425,000 to Suerte
                        Holdings to satisfy a personal judgment.
12
           131. In February 2007, the Santa Clara County Superior Court entered judgment in the
13
     amount of $355,237.02 in favor of mortgage broker Investment Grade Loans against Brugnara
14
     Corporation for failure to make payments on a mortgage note made by Brugnara Corporation, and
15
     against Luke Brugnara and Kay Brugnara as guarantors of that note (“IGL Judgment”). (Ex. 98:
16
     Judgment, Investment Grade Loans v. Luke Brugnara, Kay Brugnara, and Brugnara
17
     Corporation, Santa Clara Superior Court, Case No. 104CV020232 (the “Santa Clara State Court
18
     Case”); Ex. 100: K. Brugnara Depo. Tr., 14:7-15:14.)
19
           132. Investment Grade Loans subsequently assigned its judgment to Suerte Holdings, LLC
20
     (“Suerte”). (Ex. 124: Suerte’s production in response to the Subpoena to Produce Documents
21
     (“Suerte Records”), including Settlement Agreement and Mutual Release, ¶ 4.)
22
           133. In December 2015, Kay agreed to a settlement with Suerte. (Ex. 124: Suerte Records,
23
     including Settlement Agreement; see also Ex. 111: BPVI 30(b)(6) Depo. Tr., 116:8-117:2.)
24
           134. As part of the settlement, Kay promised to pay $425,000 and caused BPVI to pledge
25
     SeaCliff to Suerte as collateral to secure Kay’s performance. (Ex. 28: Deed of Trust, BPVI to
26
     Suerte; Ex. 124: Suerte Records, including Settlement Agreement; see also Ex. 111: BPVI
27
     30(b)(6) Depo. Tr., 116:8-117:2.) Kay also agreed to allow Suerte to seek an order from the Santa
28
                                                      25

Case: 17-03071        Doc# 91   EXHIBIT
                                 Filed: A:07/20/19
                                           JOINT STATEMENT OF FACTS
                                                      Entered:  07/22/19   11:58:45   Page 49 of
                                               58
 1   Clara County Superior Court to amend the IGL Judgment to add BPVI as an additional judgment

 2   debtor. (Ex. 124: Suerte Reccords, including Settlement Agreement, ¶ 4(b)(iv).)

 3          135. In December 2015, Suerte brought a motion to add BPVI to the IGL Judgment as a

 4   judgment debtor. (Ex. 99: Motion for Order Adding BPVI to Judgment as Judgment Debtor,

 5   Santa Clara State Court Case.) The basis for Suerte’s motion was that BPVI is the alter ego of

 6   Luke and/or Kay and/or Brugnara Corporation. (See id.) 7

 7          136. In November 2016, Kay caused BPVI to pledge SeaCliff and borrow $1.5 million

 8   from PSG Capital Partners (“PSG”). (Ex. 100: K. Brugnara Depo. Tr., 210:4-211:1; 211:17-20;

 9   Ex. 29: Deed of Trust, BPVI to PSG.) Kay then used $425,000 from the PSG loan proceeds to

10   pay Suerte and satisfy the IGL Judgment. (Ex. 100: K. Brugnara Depo. Tr., 210:4-211:1; 211:17-

11   20.)

12               2.     Luke and Kay used equity from SeaCliff to post bond for Luke’s
                        release from federal custody.
13
            137. On May 26, 2010, Luke and Kay offered SeaCliff as collateral for a $1 million
14
     criminal bond to secure Luke’s release from custody pending sentencing in a criminal tax case.
15
     (See Ex. 48: Minute Entry, USDC Tax Case, Dkt. No. 128.)
16
            138. In August 2014, Luke and Kay again offered SeaCliff as collateral for a $500,000
17
     criminal bond to secure Luke’s release from custody pending sentencing related to two federal
18
     criminal cases then pending against him: United States District Court case nos. 14-cr-00306 and
19
     08-cr-00222. (See Ex. 50: Minute Entry, USDC Tax Case, Dkt. No. 334, Ex. 51: Transcript of
20
     Proceedings, USDC Tax Case, Dkt. No. 364.) On August 25, 2014, the United States District
21
     Court recorded a deed of trust, executed by Luke and Kay, against SeaCliff. (Ex. 26: Short Form
22
     Deed of Trust, BPVI to United States District Court.)
23

24

25

26
             7
27           In May 2016, the Santa Clara Superior Court denied Suerte’s motion to amend the IGL
     Judgment to add BPVI as a corporate judgment debtor because it was not a party to that action.
28   (See Minute Order dated May 5, 2016, attached to BPVI’s Request for Judicial Notice.)
                                                  26

Case: 17-03071        Doc# 91   EXHIBIT
                                 Filed: A:07/20/19
                                           JOINT STATEMENT OF FACTS
                                                      Entered:  07/22/19   11:58:45   Page 50 of
                                               58
 1               3.     Luke and Kay used SeaCliff as collateral for loans benefitting the
                        Brugnara Entities
 2
           139. In November 2002, Luke caused BPVI to pledge SeaCliff as collateral for a
 3
     $29 million loan “for construction and other purposes” from Vestin, by cross-collateralizing
 4
     SeaCliff with 351 California Street — a property that was titled in the name of BPI — and 201
 5
     Sansome Street — a property that was titled in the name of BPII. (Ex. 8: Deed of Trust, executed
 6
     by Luke on behalf of BPI, BPII, and BPVI.) There is no evidence that BPVI received any of the
 7
     loan proceeds or received any compensation for the SeaCliff pledge. And the Brugnaras have never
 8
     “done renovations” at SeaCliff. (Ex. 111: BPVI 30(b)(6) Depo. Tr., 80:15-22.) The only major
 9
     construction to SeaCliff between 2002 to 2016 was work related to building a concrete deck
10
     and stairway in October 2002. (Ex. 104: Excerpts from the Transcript of Deposition of
11
     Matthew Huey (“Huey Depo. Tr.”), 26:18-29:15; see also Ex. 111: BPVI 30(b)(6) Depo. Tr.,
12
     68:15-22, 89:13-90:4.) The Brugnaras paid MH Construction approximately $250,000 for
13
     building the deck and stairway. (See Huey Depo. Tr., 26:18-29:15.)
14
           140. In May 2003, Luke and Kay modified the $29 million Vestin loan and took out an
15
     additional $1.1 million, secured by an existing first position deed of trust and a new second
16
     position deed of trust against SeaCliff. (Ex. 9: First Loan Modification Agreement with Vestin.)
17
     Luke and Kay personally guaranteed the modified Vestin loan. (Id.)
18
           141. In March 2004, Luke caused BPVI to pledge SeaCliff as collateral for a $1.15 million
19
     loan from David Pick Family Partnership LP, by cross-collateralizing SeaCliff with 351
20
     California Street — titled in the name of BPI — and 201 Sansome Street—titled in the name of
21
     BPII. (Ex. 11: March 2004 Deed of Trust, executed by Luke on behalf of BPI, BPII, and BPVI.)
22
           142. In August 2004, Luke caused BPVI to pledge SeaCliff as collateral for a $16 million
23
     loan from Imperial Capital Bank to BPI. (Ex. 12: Deed of Trust, BPVI to Imperial Capital Bank.)
24
           143. In August 2004, Luke caused BPVI to pledge SeaCliff as collateral for a $6 million
25
     from David Pick Family Partnership LP, by cross-collateralizing SeaCliff with 351 California
26
     Street—titled in the name of BPI — and 4850 Redwood Retreat — titled in the name of Brugnara
27

28
                                                      27

Case: 17-03071        Doc# 91   EXHIBIT
                                 Filed: A:07/20/19
                                           JOINT STATEMENT OF FACTS
                                                      Entered:  07/22/19   11:58:45   Page 51 of
                                               58
 1   Corporation. (Ex. 13: Deed of Trust, executed by Luke on behalf of BPI, BPII, and BPVI, to

 2   David Pick Family Partnership LP.)

 3         144. In February 2005, Luke caused BPVI to pledge SeaCliff as collateral for a $2 million

 4   loan from CMR Mortgage Fund, LLC to Brugnara Corporation and BPVI. (Ex. 15: Deed of

 5   Trust, BPVI to CMR Mortgage Fund, LLC.)

 6         145. In May 2005, Luke caused BPVI to pledge SeaCliff as collateral for a $1.85 million

 7   loan from David Pick to Brugnara Corporation and BPVI, by cross-collateralizing SeaCliff with

 8   4850 Redwood Retreat — titled in the name of Brugnara Corporation. (Ex. 16: Deed of Trust,

 9   executed by Luke on behalf of Brugnara Corporation and BPVI to David Pick.)

10         146. In November 2005, Luke caused BPVI to pledge SeaCliff as collateral for a

11   $5 million loan from CMR Mortgage Fund, LLC to Brugnara Corporation, by cross-

12   collateralizing SeaCliff with 351 California Street — titled in the name of BPI — 201 Sansome

13   Street — titled in the name of BPII — and a property in Nevada. (Ex. 17: Deed of Trust, BPVI to

14   CMR Mortgage Fund, LLC.) The November 2005 note was personally guaranteed by Luke and

15   Kay. (See id., § 1.7.)

16         147. In September 2006, Luke caused BPVI to pledge SeaCliff as collateral for a

17   $2 million loan from CMR Mortgage Fund II, LLC to BPI. (Ex. 19: Deed of Trust, BPVI to

18   CMR Mortgage Fund II, LLC.)

19         148. In February 2007, Luke caused BPVI to pledge SeaCliff as collateral for a $4 million

20   loan from CMR Mortgage Fund II, LLC to BPI. (Ex. 20: Deed of Trust, BPVI to CMR Mortgage

21   Fund II, LLC.)

22         149. In March 2008, Luke caused BPVI to pledge SeaCliff as collateral for a

23   $11.35 million loan from Jorei Enterprises (“Jorei”) to BPI. (Ex. 24: Deed of Trust, BPVI to

24   Jorei.)

25               4.     While living there rent-free, Luke and Kay used SeaCliff’s equity to
                        pay its mortgage, taxes, insurance premiums, and their personal
26                      living expenses.
27         150. In October 2003, Luke caused BPVI to pledge SeaCliff as collateral for a $1.5 million

28   loan with California Trust Deeds. (Ex. 10: Deed of Trust, BPVI to California Trust Deeds.)
                                                    28

Case: 17-03071        Doc# 91   EXHIBIT
                                 Filed: A:07/20/19
                                           JOINT STATEMENT OF FACTS
                                                      Entered:  07/22/19   11:58:45   Page 52 of
                                               58
 1        151. In August 2004, Luke caused BPVI to pledge SeaCliff as collateral for a $4.08

 2   million loan with California Trust Deeds. (Ex. 14: Deed of Trust, BPVI to California Trust

 3   Deeds.)

 4        152. In July 2006, Luke caused BPVI to pledge SeaCliff as collateral for a $1.15 million

 5   loan from David Pick. (Ex. 18: Deed of Trust, BPVI to David Pick.)

 6        153. In April 2007, Luke caused BPVI to pledge SeaCliff as collateral for a $6 million

 7   loan from World Savings Bank to BPVI. (Ex. 21: Deed of Trust, BPVI to World Savings Bank.)

 8   The World Savings Bank loan has since been transferred to Wells Fargo Bank. (See Ex. 101: L.

 9   Brugnara Depo. Tr., 59:15-24.)

10        154. In April 2007, Luke caused BPVI to pledge SeaCliff as collateral for a $1.15 million

11   loan from David Pick. (Ex. 22: Deed of Trust, BPVI to David Pick.)

12        155. In May 2007, Luke caused BPVI to pledge SeaCliff as collateral for a $450,000 loan

13   from David Pick Family Trust. (Ex. 23: Deed of Trust, BPVI to David Pick Family Trust.)

14        156. In June 2013, Luke caused BPVI to pledge SeaCliff as collateral for a $1.7 million

15   loan from Saxe Mortgage Company to BPVI. (Ex. 25: Deed of Trust, BPVI to Saxe Mortgage

16   Company.) The Brugnaras claim they used part of the proceeds from the Saxe loan to bring the

17   Wells Fargo mortgage current, pay the rent on a house for Kay and the children in Marin County,

18   and pay SeaCliff’s delinquent property taxes. (Ex. 101: L. Brugnara Depo. Tr., 161:24-162:4;

19   157:25-158:14; Ex. 100: K. Brugnara Depo. Tr., 66:8-15.)

20        157. In July 2015, Kay caused BPVI to pledge SeaCliff as collateral for a $1.2 million loan

21   from Dakota Note. (Ex. 27: Deed of Trust, BPVI to Dakota Note.) In November 2016, Kay

22   received an additional cash disbursement of $1.5 million from PSG. (Ex. 29: Deed of Trust, BPVI

23   to PSG.) Kay claims she used the proceeds of the Dakota Note and PSG loans to bring current

24   the arrears on the Wells Fargo and Saxe mortgages, and to pay for SeaCliff’s insurance,

25   “operating expenses, maintenance on [SeaCliff],” utilities, a gardener, and “everything that comes

26   along trying to run the property.” (Ex. 100: K. Brugnara Depo. Tr., 147:15-149:2; Ex. 111: BPVI

27   30(b)(6) Depo. Tr., 121:4-123:24.)

28
                                                    29

Case: 17-03071     Doc# 91    EXHIBIT
                               Filed: A:07/20/19
                                         JOINT STATEMENT OF FACTS
                                                    Entered:  07/22/19   11:58:45   Page 53 of
                                             58
 1         158. The PSG loan also provided funds to Kay to settle the IGL Judgment (discussed

 2   above) and pay for “deferred maintenance” at SeaCliff. (Ex. 100: K. Brugnara Depo. Tr., 187:3-8,

 3   107:24-25, 109:22-24.)

 4         159. In December 2016, Kay caused BPVI to pledge SeaCliff as collateral for a $300,000

 5   loan from California Home Loans. (Ex. 30: Deed of Trust, BPVI to California Home Loans.)

 6         160. SeaCliff’s mortgage payments, property taxes, and property insurance bills have all

 7   been paid using cash from refinances. (See Ex. 101: L. Brugnara Depo. Tr., 66:16-22; 121:3-20;

 8   147:14-19; Ex. 100: K. Brugnara Depo. Tr. 66:8-15, 68:21-69:6; Ex. 111: BPVI 30(b)(6) Depo.

 9   Tr., 96:16-97:12, 103:17-18.)

10         C.    Luke and Kay have comingled their own personal finances with BPVI’s
11               finances.

12         161. Luke and Kay claim that they pay SeaCliff’s water, electricity, gas, and waste

13   collection bills using cash from SeaCliff’s refinances, and sometimes their own personal funds.

14   (Ex. 111: BPVI 30(b)(6) Depo. Tr., 124:13-24.)

15         162. Kay and Luke claim they have contributed their personal funds (“cash infusions”)

16   towards the operation and maintenance of SeaCliff. (Id., 48:23-52:18; see also Ex. 65: BPVI’s

17   Plan of Reorganization dated August 16, 2017, Current Bankruptcy Case, Dkt. No. 45, pp. 2, 4.)

18         163. Kay has not kept track of how much of her personal funds she has contributed toward

19   the operation and maintenance of SeaCliff. (See id.)

20         164. On May 4, 2011, Luke declared, “I will inject/infuse/advance any funds (if any are

21   required) to Kay Brugnara to pay any expenses of BPVI upon her request/demand.” (Ex. 81:

22   Declaration of Luke Brugnara dated May 4, 2011 (“2011 Decl. of L. Brugnara”) (attached to

23   Supplemental Declaration of Kay Brugnara, 2010 Bankruptcy Case, Dkt. No. 61), ¶¶ 4-5.)

24         165. As recently as March 2018, the Brugnaras’ son, Luke II, has offered to sell what he

25   claims to be a genuine Andy Warhol painting worth millions of dollars, and lend Kay

26   $6.5 million so she can “inject” cash into BPVI. (Ex. 67: Declaration of Luke Brugnara II,

27   Current Bankruptcy Case, Dkt. No. 149, ¶¶ 4, 5; see also Kay Brugnara, Opposition to

28   Conversion to Chapter 7, Current Bankruptcy Case, Dkt. No. 147.)
                                                    30

Case: 17-03071     Doc# 91    EXHIBIT
                               Filed: A:07/20/19
                                         JOINT STATEMENT OF FACTS
                                                    Entered:  07/22/19   11:58:45   Page 54 of
                                              58
 1         D.    Kay decides when and how to maintain SeaCliff.

 2         166. Kay claims she “deferred” the repair and maintenance of extensive water damage at

 3   SeaCliff resulting from leaks initiating from the roof, the decks, and the elevator shaft that she

 4   noticed in 2011 until late 2016. (Ex. 100: K. Brugnara Depo. Tr., 244:4-245:3; 248:21-249:20.)

 5         167. Kay decided to delay this maintenance because she, personally, did not have

 6   sufficient funds to fix the repairs on the house. (Ex. 100: K. Brugnara Depo. Tr., 247:8-248:11.)

 7         168. In 2016, Kay decided the details of the renovation work at SeaCliff, including

 8   choosing the kitchen cabinets and countertops and the paint color throughout the house. (See

 9   Ex. 111: BPVI 30(b)(6) Depo. Tr., 90:18-91:7.)

10         E.    Kay purposely misled a lender in connection with SeaCliff’s 2016
                 maintenance and renovation.
11
           169. In 2016, Kay caused BPVI to pledge SeaCliff as collateral for a $1.5 million loan
12
     from PSG. (Ex. 29: Deed of Trust, BPVI to PSG.) The PSG loan provided $167,000 for repairs
13
     to SeaCliff. (Ex. 100: K. Brugnara Depo. Tr., 75:18-76:6; 187:3-25; Ex. 111: BPVI 30(b)(6)
14
     Depo. Tr., 95:10-96:3.) The PSG loan required that the funds for the SeaCliff renovation be paid
15
     directly to the contractor. (Ex. 100: K. Brugnara Depo. Tr., 187:3-25.)
16
           170. To complete the repairs paid for by the PSG loan, Kay requested proposals from
17
     Matthew Huey of MH Construction to “clean up the house and fix it for sale.” (Ex. 104: Huey
18
     Depo. Tr., 28:21-29:1; 37:22-38:5; Ex. 111: BPVI 30(b)(6) Depo. Tr., 175:5-11, 176:16-177:7;
19
     Ex. 105: Email chain from Kay to Matthew Huey, dated February 29, 2016.) The work at
20
     SeaCliff consisted of extensive repairs of water-damaged areas throughout the house and the roof.
21
     (Ex. 111: BPVI 30(b)(6) Depo. Tr., 82:22-84:18; Ex. 100: K. Brugnara Depo. Tr., 75:18-76:1.)
22
           171. On February 29, 2016, Kay sent an email to Huey requesting a written estimate for a
23
     list of repairs and renovations she wished to have completed at SeaCliff. (Ex. 111: BPVI 30(b)(6)
24
     Depo. Tr., 176:16-177:7; Ex. 105: Email from Kay to Matthew Huey, dated February 29, 2016.)
25
     Kay’s itemized list included “New Kitchen Cabinets (cherry wood),” “New hardwood floor on
26
     entire first floor,” and “$15,000 for Kay.” (Id.) Minutes later, Kay sent a second email to Huey,
27
     asking him to also include “[n]ew granite countertop and sink” for the kitchen. (Id.)
28
                                                      31

Case: 17-03071     Doc# 91     EXHIBIT
                                Filed: A:07/20/19
                                          JOINT STATEMENT OF FACTS
                                                     Entered:  07/22/19   11:58:45    Page 55 of
                                               58
 1         172. On March 2, 2016, Huey submitted a written proposal to Kay for $82,000, for the

 2   work requested by Kay on February 29, 2016. (Ex. 104: Huey Depo. Tr., 22:12-25; 37:22-38:5;

 3   39:20-40:4; Ex. 106: Written Proposal by MH Construction to Kay, dated March 2, 2016)

 4         173. On March 28, 2016, Kay sent another email to Huey asking him to scale back the

 5   “proposed work” to reflect her revised itemized list of repairs (Ex. 111, BPVI 30(b)(6) Depo. Tr.,

 6   178:23-179:10; Ex. 107: Email from Kay to Matthew Huey, dated March 28, 2016.) Kay asked

 7   Huey to complete the revised list of repairs for $45,000 but to submit a written proposal for

 8   $60,000. (See id.) Kay stated that she needed the additional “$15,000 for BPVI operating

 9   expenses however this cannot be mentioned in bid to lender.” (Id.)

10         174. On April 5, 2016, Huey submitted a revised written proposal to Kay for $60,800.

11   (Ex. 104: Huey Depo. Tr., 22:12-25; 40:9-12; Ex. 108: Written Proposal by MH Construction to

12   Kay, dated April 6, 2016.)

13         175. On December 6, 2016, Kay signed a $167,500 Proposal and Contract with MH

14   Construction for “repairs” at SeaCliff. (Ex. 104: Huey Depo. Tr., 46:9-47:6; Ex. 109: Proposal

15   and Contract with MH Construction, dated December 6, 2016.) The final contract price of

16   $167,500, included items from Kay’s lists and a few additional items. (Ex. 104: Huey Depo. Tr.,

17   22:12-25; 25:13-26:12; 30:2-13; 37:22-39:6; 52:20-24; 56:8-13; Ex. 109: Proposal and Contract

18   with MH Construction, dated December 6, 2016).

19         176. On February 1, 2017, MH Construction submitted an Application and Certificate for

20   Payment to Kay which included the “Original Contract Sum” of $167,500, consistent with the

21   December 2016 Proposal and Contract. (Ex. 104: Huey Depo. Tr., 22:12-25; Ex. 110: Application

22   and Certificate for Payment, dated February 2, 2017.)

23         177. The final MH Construction Proposal and Contract included $25,000 that Huey

24   ultimately rebated to Kay without PSG’s knowledge. (Ex. 111: BPVI 30(b)(6) Depo. Tr.,

25   185:7-186:14; see also Ex. 104: Huey Depo. Tr., 36:3-37:19; Ex. 120: JPMC2 Documents,

26   Bates Nos. JPMC2_0108-109.)

27

28
                                                     32

Case: 17-03071     Doc# 91    EXHIBIT
                               Filed: A:07/20/19
                                         JOINT STATEMENT OF FACTS
                                                    Entered:  07/22/19   11:58:45   Page 56 of
                                              58
 1         F.    Luke and Kay both claim that their compensation for being an officer of
                 BPVI is equivalent to the rent for SeaCliff.
 2

 3         178. In 2015, Luke claimed that he receives compensation from BPVI in the form of rent

 4   credit at SeaCliff. (Ex. 75: 2015 Decl. of Luke Brugnara, ¶ 10.)

 5         179. Kay also claims that she receives compensation from BPVI in the form of rent credit

 6   at SeaCliff. (Ex. 60: May 11, 2018 Decl. of K. Brugnara, ¶¶ 1, 4, 6, 7.)

 7         180. Since 2012, neither Luke nor Kay has reported any compensation from BPVI on a

 8   federal tax return. (Exs. 135 – 140: Certified IRS Transcripts for Luke Brugnara for tax years

 9   2012-2017; Exs. 145 – 150: Certified IRS Transcripts for Kay Brugnara for tax years 2012-2017;

10   see also Ex. 100: K. Brugnara Depo. Tr., 109:10-12.)

11         181. BPVI has not reported any compensation or salary payments on any federal tax

12   return. (Ex. 112: RFAs & Responses, Request and Response Nos. 79-84, 104-110 referencing

13   Attachments I-N (Exs. 151 – 156: BPVI’s Forms 1120 for tax years 2005-2010); Exs. 157 – 159:

14   BPVI’s Forms 1120 for tax years 2012, 2013, 2016.)

15         182. BPVI did not report any officer compensation or executory contracts when it filed for

16   bankruptcy in 2009, 2010, 2014, and 2017. (See above ¶¶ 81, 83, 86, 87, 89, 92.)

17         183. Other than the January 2, 2010 Corporate Resolution written and signed by Luke and

18   Kay, granting Kay rent-credit at SeaCliff, for 20 years, in lieu of a $200,000 annual compensation

19   as BPVI’s sole officer, there is no lease agreement, purported or actual, between BPVI and either

20   Kay or Luke. (Ex. 111: BPVI 30(b)(6) Depo. Tr., 72:1-73:20; Ex. 112: RFAs & Responses,

21   Request and Response No. 32; Ex. 113: USA’s Rogs, Interrogatory No. 1; and BPVI’s Responses

22   to USA’s Rogs, Response to Interrogatory No. 1, referencing USA’s RFA No. 32; Ex. 116:

23   January 2, 2010 Corporate Resolution.)

24         184. Kay believes a fair rental value for SeaCliff is in the range of $15,000-$20,000 per

25   month. (Ex. 111: BPVI 30(b)(6) Depo. Tr., 74:19-74:24.)

26         185. Kay has never paid BPVI any actual “rent” for living at SeaCliff. (Ex. 111: BPVI

27   30(b)(6) Depo. Tr., 73:21-74:19.)

28
                                                     33

Case: 17-03071     Doc# 91    EXHIBIT
                               Filed: A:07/20/19
                                         JOINT STATEMENT OF FACTS
                                                    Entered:  07/22/19   11:58:45   Page 57 of
                                              58
 1   Dated: March 28, 2019                                Respectfully Submitted,

 2                                                        XAVIER BECERRA
                                                          Attorney General of California
 3                                                        KAREN W. YIU
                                                          Supervising Deputy Attorney General
 4

 5                                                        /s/ Cara M. Porter
                                                          CARA M. PORTER
 6                                                        Deputy Attorney General
                                                          Attorneys for California Franchise Tax
 7                                                        Board

 8
     Dated: March 28, 2019                                DAVID L. ANDERSON
 9                                                        United States Attorney
10
                                                          /s/ Mahana K. Weidler
11
                                                          MAHANA K. WEIDLER
12                                                        Trial Attorney, Tax Division
                                                          Attorneys for the United States of America
13
     SF2017901699
     21403666 docx
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     34

Case: 17-03071       Doc# 91   EXHIBIT
                                Filed: A:07/20/19
                                          JOINT STATEMENT OF FACTS
                                                     Entered:  07/22/19   11:58:45   Page 58 of
                                              58
